Exhibit 10.1

 

Execution Version

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197

Attn: Andrew Cheng

 

 

Sixty-Second Supplemental Indenture

 

--------------------------------------------------------------------------------

 

CALIFORNIA WATER SERVICE COMPANY

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as

 

Trustee

 

--------------------------------------------------------------------------------

 

Dated as of June 11, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

4

 

 

SECTION 1.01.  Definitions

4

 

 

ARTICLE II CERTAIN TERMS AND ISSUANCE OF THE BONDS

6

 

 

SECTION 2.01.  Designation of Bonds

6

 

 

SECTION 2.02.  Aggregate Principal Amount

6

 

 

SECTION 2.03.  Form; Payment of Interest and Principal on Series VVV Bonds

6

 

 

SECTION 2.04.  Form; Payment of Interest and Principal on Series WWW Bonds

7

 

 

SECTION 2.05.  Form; Payment of Interest and Principal on Series YYY Bonds

7

 

 

ARTICLE III REDEMPTION, SINKING FUND

7

 

 

SECTION 3.01.  Redemption

8

 

 

SECTION 3.02.  Sinking Fund

8

 

 

ARTICLE IV MISCELLANEOUS

8

 

 

SECTION 4.01.  Notice

9

 

 

SECTION 4.02.  Amendment and Supplement

9

 

 

SECTION 4.03.  Conflicts

9

 

 

SECTION 4.04.  Governing Law

9

 

 

SECTION 4.05.  Counterparts

9

 

 

SECTION 4.06.  Ratification

9

 

 

SECTION 4.07.  Severability

9

 

 

SECTION 4.08.  Trustee and Supplemental Indenture

9

 

 

ARTICLE V INFORMATION AS TO COMPANY

10

 

i

--------------------------------------------------------------------------------



 

ARTICLE VII MAINTENANCE OF CREDIT RATING

10

 

Exhibits

 

EXHIBIT A

-

FORM OF SERIES VVV BONDS

EXHIBIT B

-

FORM OF SERIES WWW BONDS

EXHIBIT C

-

FORM OF SERIES YYY BONDS

EXHIBIT D

-

RECORDATION OF RESIGNATIONS

EXHIBIT E

-

RECORDATION OF FIRST THROUGH SIXTY-FIRST SUPPLEMENTAL INDENTURES

 

ii

--------------------------------------------------------------------------------



 

THIS SIXTY-SECOND SUPPLEMENTAL INDENTURE IS

SECURED BY, INTER ALIA, REAL PROPERTY.

 

SIXTY-SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
June 11, 2019, between CALIFORNIA WATER SERVICE COMPANY, a California
corporation (the “Company”), and U.S. Bank National Association, as trustee (the
“Trustee”), having its Corporate Trust Office at One California Street,
Suite 1000, San Francisco, CA 94111.

 

RECITALS

 

WHEREAS, the Company heretofore made, executed and delivered the Indenture from
California Water Service Company to American Trust Company and Los Angeles-First
National Trust & Savings Bank, as Trustees, dated as of the 1st day of April,
1928, (the “Original Base Indenture”), and the Original Base Indenture has been
recorded in the Office of the Recorders of the following counties and city and
county of the State of California on the respective dates and in the respective
books of record hereafter set forth:

 

County of
City and County

 

Date of
Recordation

 

Volume of Official Records
(except as noted)

 

Page at Which
Record Commences

Contra Costa

 

May 2, 1928

 

141

 

7

City and County of San Francisco

 

May 3, 1928

 

1637

 

346

Glenn

 

May 2, 1928

 

62

 

190

 

 

 

 

(Book of Mortgages)

 

 

Kings

 

January 7, 1929

 

40

 

348

San Joaquin

 

May 2, 1928

 

243

 

295

Solano

 

May 2, 1928

 

14

 

7

Tulare

 

May 3, 1928

 

260

 

11

Alameda

 

May 2, 1928

 

1877

 

35

Sonoma

 

May 2, 1928

 

196

 

136

Los Angeles

 

May 4, 1928

 

7105

 

102

Butte

 

May 2, 1928

 

116

 

106

 

 

 

 

(Book of Mortgages)

 

 

Kern

 

May 3, 1928

 

249

 

1

Shasta

 

May 2, 1928

 

38

 

80

Fresno

 

May 2, 1928

 

894

 

32

San Mateo

 

January 20,1939

 

837

 

16

Yuba

 

September 12, 1942

 

69

 

291

Santa Clara

 

November 2, 1945

 

1305

 

286

Monterey

 

February 21, 1962

 

Serial No. 6604

 

 

Ventura

 

November 15, 1983

 

Doc. No. 130176; and

 

 

 

WHEREAS, Los Angeles-First National Trust & Savings Bank changed its name to
Security-First National Bank of Los Angeles and later to Security First National
Bank and later to Security-Pacific National Bank; and

 

WHEREAS, American Trust Company changed its name to Wells Fargo Bank and Wells
Fargo Bank subsequently merged into Wells Fargo Bank, National Association; and

 

WHEREAS, by instrument entitled “Resignations of Wells Fargo Bank, National
Association as Authenticating Trustee and Security Pacific National Bank as
Trustee and Appointment and Acceptance of Bank of

 

1

--------------------------------------------------------------------------------



 

America National Trust and Savings Association as Authenticating Trustee under
Mortgage of Chattels and Trust Indenture dated as of April 1, 1928 as
Supplemented, Amended and Modified from California Water Service Company” dated
as of August 1, 1983, recorded in the offices of the Recorders of those counties
and city and county of the State of California on the respective dates and in
the respective books of record and/or as the respective document numbers set
forth in EXHIBIT D, which is annexed hereto and hereby made a part hereof,
(a) Wells Fargo Bank, National Association, resigned as authenticating trustee
under the Original Base Indenture, as theretofore supplemented, amended and
modified by the First through Thirty-First Supplemental Indentures, effective
August 1, 1983, (b) the Company appointed Bank of America National Trust and
Savings Association as successor authenticating trustee to Wells Fargo Bank,
National Association, effective August 1, 1983, (c) Bank of America National
Trust and Savings Association accepted such appointment as authenticating
trustee under the Original Base Indenture, as theretofore supplemented, amended
and modified by the First through Thirty-First Supplemental Indentures,
effective August 1, 1983, (d) Security Pacific National Bank resigned as trustee
under the Original Base Indenture, as theretofore supplemented, amended and
modified by the First through Thirty-First Supplemental Indentures, effective
August 1, 1983, (e) the Company appointed no successor trustee to said Security
Pacific National Bank, (f) Bank of America National Trust and Savings
Association as of August 1, 1983 became fully vested with all the estates,
properties, rights powers trusts, duties and obligations of Wells Fargo Bank,
National Association and Security Pacific National Bank, as trustees under the
Original Base Indenture, as theretofore supplemented, amended and modified by
the First through Thirty-First Supplemental Indentures, with like effect as if
originally named as trustee therein, (g) Bank of America National Trust and
Savings Association resigned as trustee under the Original Base Indenture, as
theretofore supplemented, amended and modified by First through Thirty-First
Supplemental Indentures, effective December 15, 1995, (h) the Company appointed,
with the concurrence of a majority of the Holders, First Trust, a subsidiary of
First Trust Bank System of Minneapolis, as successor trustee to Bank of America
National Trust and Savings Association, effective December 15, 1995, (i) First
Trust, a subsidiary of First Trust Bank System of Minneapolis, accepted such
appointment as trustee under the Original Base Indenture, as supplemented,
amended and modified by the First through Thirty-eighth Supplemental Indentures,
(j) First Trust Bank System of Minneapolis merged with U. S. Bank Trust National
Association, effective August 1, 1997; as a result of said merger, the corporate
name became U. S. Bank Trust National Association, effective March 30, 1998,
(k) effective January 10, 2002, U. S. Bank Trust National Association merged
into U. S. Bank National Association and (l) U. S. Bank National Association
became the trustee under the Original Base Indenture, as therefore supplemented,
amended and modified by the First through Sixty-first Supplemental Indentures
referred to below; and

 

WHEREAS, the Company has heretofore made, executed and delivered sixty-one
certain supplemental indentures supplemental to said Original Base Indenture,
one such supplemental indenture from California Water Service Company to
American Trust Company and Los Angeles-First National Trust & Savings Bank, as
trustees, dated January 3, 1929, hereinafter sometimes called the “First
Supplemental Indenture;” twelve such supplemental indentures from said
California Water Service Company to American Trust Company and Security-First
National Bank of Los Angeles, as trustees, dated and hereinafter sometimes
called, respectively, as follows:

 

Date

 

Name

August 19, 1929

 

Second Supplemental Indenture

February 25, 1930

 

Third Supplemental Indenture

February 1, 1931

 

Fourth Supplemental Indenture

March 23, 1932

 

Fifth Supplemental Indenture

May 1, 1936

 

Sixth Supplemental Indenture

April 1, 1939

 

Seventh Supplemental Indenture

November 1, 1945

 

Eighth Supplemental Indenture

May 1, 1951

 

Ninth Supplemental Indenture

May 1, 1953

 

Tenth Supplemental Indenture

May 1, 1954

 

Eleventh Supplemental Indenture

May 1, 1955

 

Twelfth Supplemental Indenture

November 1, 1956

 

Thirteenth Supplemental Indenture

 

four supplemental indentures from California Water Service Company to Wells
Fargo Bank and Security First National Bank, as trustees, dated and hereinafter
sometimes called, respectively, as follows:

 

2

--------------------------------------------------------------------------------



 

Date

 

Name

November 1, 1963

 

Fourteenth Supplemental Indenture

November 1, 1965

 

Fifteenth Supplemental Indenture

November 1, 1966

 

Sixteenth Supplemental Indenture

November 1, 1967

 

Seventeenth Supplemental Indenture

 

fourteen supplemental indentures from California Water Service Company to Wells
Fargo Bank, National Association and Security Pacific National Bank, as
trustees, dated and hereinafter sometimes called, respectively, as follows:

 

Date

 

Name

November 1, 1969

 

Eighteenth Supplemental Indenture

May 1, 1970

 

Nineteenth Supplemental Indenture

November 1, 1970

 

Twentieth Supplemental Indenture

October 1, 1972

 

Twenty-first Supplemental Indenture

November 1,1972

 

Twenty-second Supplemental Indenture

November 15, 1972

 

Twenty-third Supplemental Indenture

November 1, 1973

 

Twenty-fourth Supplemental Indenture

May 1, 1975

 

Twenty-fifth Supplemental Indenture

May 1, 1976

 

Twenty-sixth Supplemental Indenture

November 1, 1977

 

Twenty-seventh Supplemental Indenture

May 1, 1978

 

Twenty-eighth Supplemental Indenture

November 1, 1979

 

Twenty-ninth Supplemental Indenture

November 1, 1980

 

Thirtieth Supplemental Indenture

May 1, 1982

 

Thirty-first Supplemental Indenture

 

seven supplemental indentures from California Water Service Company to Bank of
America National Trust and Savings Association, as trustee, dated and
hereinafter sometimes called, respectively, as follows:

 

Date

 

Name

September 1, 1983

 

Thirty-second Supplemental Indenture

May 1, 1988

 

Thirty-third Supplemental Indenture

November 1, 1990

 

Thirty-fourth Supplemental Indenture

November 3, 1992

 

Thirty-fifth Supplemental Indenture

May 1, 1993

 

Thirty-sixth Supplemental Indenture

September 1, 1993

 

Thirty-seventh Supplemental Indenture

November 2, 1993

 

Thirty-eighth Supplemental Indenture;

 

and twenty supplemental indentures from California Water Service Company to U.S.
Bank National Association, as trustee, dated and hereinafter sometimes called,
respectively, as follows:

 

Date

 

Name

April 17, 2009

 

Thirty-ninth Supplemental Indenture

April 17, 2009

 

Fortieth Supplemental Indenture

April 17, 2009

 

Forty-first Supplemental Indenture

April 17, 2009

 

Forty-second Supplemental Indenture

April 17, 2009

 

Forty-third Supplemental Indenture

April 17, 2009

 

Forty-fourth Supplemental Indenture

April 17, 2009

 

Forty-fifth Supplemental Indenture

April 17, 2009

 

Forty-sixth Supplemental Indenture

April 17, 2009

 

Forty-seventh Supplemental Indenture

April 17, 2009

 

Forty-eighth Supplemental Indenture

April 17, 2009

 

Forty-ninth Supplemental Indenture

April 17, 2009

 

Fiftieth Supplemental Indenture

April 17, 2009

 

Fifty-first Supplemental Indenture

April 17, 2009

 

Fifty-second Supplemental Indenture

April 17, 2009

 

Fifty-third Supplemental Indenture

April 17, 2009

 

Fifty-fourth Supplemental Indenture

April 17, 2009

 

Fifty-fifth Supplemental Indenture

April 17, 2009

 

Fifty-sixth Supplemental Indenture

April 17, 2009

 

Fifty-seventh Supplemental Indenture

November 22, 2010

 

Fifty-eighth Supplemental Indenture

October 13, 2015

 

Fifty-ninth Supplemental Indenture

March 11, 2016

 

Sixtieth Supplemental Indenture;

September 13, 2018

 

Sixty-first Supplemental Indenture; and

 

3

--------------------------------------------------------------------------------



 

WHEREAS, the First through Sixty-first Supplemental Indentures (or memoranda
thereof) have been recorded in the offices of the Recorders of those counties
and city and county of the State of California on the respective dates and in
the respective books of record and/or as the respective document numbers set
forth in EXHIBIT E, which is annexed hereto and hereby made a part hereof; and

 

WHEREAS, the Original Base Indenture as amended, supplemented and modified by
the Thirty-ninth Supplemental Indenture between the Company and the Trustee
dated as of April 17, 2009 (as modified by the Fifty-ninth Supplemental
Indenture between the Company and the Trustee dated as of October 13, 2015, the
“Thirty-ninth Supplemental Indenture”), and as subsequently amended,
supplemented and modified, is hereafter called the “Base Indenture.”

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.  Definitions.

 

Each term used herein has the meaning assigned to such term in the Base
Indenture unless otherwise specifically defined herein, in which case the
definition set forth herein shall govern the Bonds issued under this
Supplemental Indenture.  The following terms, as used herein, have the following
meanings:

 

“Called Principal” means, with respect to any Bond, the principal amount of such
Bond that is to be redeemed pursuant to Article III of this Supplemental
Indenture.

 

“Closing Date” means June 11, 2019.

 

“Corporate Trust Office” means the office of the Trustee specified in the
initial paragraph of this Supplemental Indenture or any other office specified
by the Trustee from time to time pursuant to the provisions of the Base
Indenture.

 

“Discounted Value” means, with respect to the Called Principal of any Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Bonds is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Fitch” means Fitch Ratings, Inc. and any successor to its rating agency
business.

 

“Make-Whole Amount” means, with respect to any Bond of the Series VVV Bonds,
Series WWW Bonds or Series YYY Bonds, an amount equal to the excess, if any, of
the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Bond over the amount of such Called
Principal, provided that

 

4

--------------------------------------------------------------------------------



 

the Make-Whole Amount may in no event be less than zero.  The Company shall
calculate the Make-Whole Amount and the Trustee shall have no duty to calculate
or verify the Company’s calculations of the Make-Whole Amount.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as
“Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.  In the case of each determination under
clause (i) or clause (ii), as the case may be, of the preceding sentence, such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the applicable U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury security with the maturity closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Bond.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (computed on the
basis of a 360-day year composed of twelve 30-day months and calculated to two
decimal places) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

 

“Remaining Scheduled Payments” means, (a) with respect to the Called Principal
of any Series VVV Bond, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no redemption of such Called Principal were made prior to the VVV
Bonds Maturity Date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Series VVV
Bonds, then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 3.01 of this Supplemental
Indenture, (b) with respect to the Called Principal of any Series WWW Bond, all
payments of such Called Principal and interest thereon that would be due after
the Settlement Date with respect to such Called Principal if no redemption of
such Called Principal were made prior to the WWW Bonds Maturity
Date, provided that if such Settlement Date is not a date on which interest
payments are due to be made under the terms of the Series WWW Bonds, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 3.01 of this Supplemental Indenture and
(c) with respect to the Called Principal of any Series YYY Bond, all payments of
such Called Principal and interest thereon that would be due after the
Settlement Date with respect to such Called Principal if no redemption of such
Called Principal were made prior to the YYY Bonds Maturity Date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of the Series YYY Bonds, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 3.01 of this Supplemental Indenture.

 

“Series VVV Bonds” means the $100,000,000 aggregate principal amount of 3.40%
First Mortgage Bonds due 2029, Series VVV.

 

“Series WWW Bonds” means the $100,000,000 aggregate principal amount of 4.07%
First Mortgage Bonds due 2049, Series WWW.

 

“Series YYY Bonds” means the $200,000,000 aggregate principal amount of 4.17%
First Mortgage Bonds due 2059, Series YYY.

 

5

--------------------------------------------------------------------------------



 

“Settlement Date” means, with respect to the Called Principal of any Bond, the
date on which such Called Principal is to be redeemed pursuant to Section 3.01.

 

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners.

 

“S&P” means Standard & Poor’s Rating Services and any successor to its rating
agency business.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Supplemental Indenture until a successor Trustee shall have become such pursuant
to the applicable provisions of the Base Indenture, and thereafter “Trustee”
shall mean or include each Person who is then a Trustee hereunder.

 

ARTICLE II
CERTAIN TERMS AND ISSUANCE OF THE BONDS

 

SECTION 2.01.  Designation of Bonds.

 

The changes, modifications and supplements to the Base Indenture effected by
this Supplemental Indenture shall be applicable only with respect to, and govern
the terms of, the Series VVV Bonds, the Series WWW Bonds and Series YYY Bonds
and shall not apply to any other Bonds that have been or may be issued under the
Base Indenture unless a supplemental indenture with respect to such other Bonds
specifically incorporates such changes, modifications and supplements.

 

(a)                                 Series VVV Bonds.  Pursuant to this
Supplemental Indenture, there is hereby designated a series of Bonds under the
Base Indenture entitled “3.40% First Mortgage Bonds due 2029, Series VVV.”

 

(b)                                 Series WWW Bonds.  Pursuant to this
Supplemental Indenture, there is hereby designated a series of Bonds under the
Base Indenture entitled “4.07% First Mortgage Bonds due 2049, Series WWW.”

 

(c)                                  Series YYY Bonds.  Pursuant to this
Supplemental Indenture, there is hereby designated a series of Bonds under the
Base Indenture entitled “4.17% First Mortgage Bonds due 2059, Series YYY.”

 

SECTION 2.02.  Aggregate Principal Amount.

 

(a)                                 Series VVV Bonds.  The aggregate principal
amount of the Series VVV Bonds which may be outstanding under the terms of this
Supplemental Indenture after the date hereof is $100,000,000, except for
Series VVV Bonds authenticated and delivered in accordance with Sections 2.15,
2.16, 2.18, 4.07 and 12.06 of the Base Indenture.

 

(b)                                 Series WWW Bonds.  The aggregate principal
amount of the Series WWW Bonds which may be outstanding under the terms of this
Supplemental Indenture after the date hereof is $100,000,000, except for
Series WWW Bonds authenticated and delivered in accordance with Sections 2.15,
2.16, 2.18, 4.07 and 12.06 of the Base Indenture.

 

(c)                                  Series YYY Bonds.  The aggregate principal
amount of the Series YYY Bonds which may be outstanding under the terms of this
Supplemental Indenture after the date hereof is $200,000,000, except for
Series YYY Bonds authenticated and delivered in accordance with Sections 2.15,
2.16, 2.18, 4.07 and 12.06 of the Base Indenture.

 

SECTION 2.03.  Form; Payment of Interest and Principal on Series VVV Bonds.

 

(a)                                 General.  Without limiting the foregoing
provisions of this Article II, the Series VVV Bonds shall be issued as
Definitive Bonds substantially in the form set forth in EXHIBIT A hereto.  The
Series VVV Bonds will be issued in minimum denominations of $1,000 and integral
multiples of $1,000 in excess thereof.  To the extent that any provision of the
Definitive Bonds representing the Series VVV Bonds conflicts with the express
provisions

 

6

--------------------------------------------------------------------------------



 

of this Supplemental Indenture or the Base Indenture, this Supplemental
Indenture or the Base Indenture shall govern and be controlling.

 

(b)                                 Payment of Interest and Principal on Bonds. 
The Series VVV Bonds will mature on June 11, 2029 (the “VVV Bonds Maturity
Date”) and will bear interest at the rate of 3.40% per annum.  Interest on the
Series VVV Bonds will be payable semi-annually in arrears on June 11 and
December 11 of each year to the Holders thereof at the close of business on the
immediately preceding May 27 and November 26 of each year, commencing on
December 11, 2019.  Interest on the Series VVV Bonds will accrue from the most
recent date to which interest has been paid, or if no interest has been paid,
from the Closing Date.  Interest shall be computed on the basis of a 360-day
year comprised of twelve 30-day months.  The principal of, interest on and
premium on, if any, the Series VVV Bonds will be payable in U.S. dollars or in
such other currency of the United States that at the time of payment is legal
tender for the payment of public and private debts.

 

SECTION 2.04.  Form; Payment of Interest and Principal on Series WWW Bonds.

 

(a)                                 General.  Without limiting the foregoing
provisions of this Article II, the Series WWW Bonds shall be issued as
Definitive Bonds substantially in the form set forth in EXHIBIT B hereto.  The
Series WWW Bonds will be issued in minimum denominations of $1,000 and integral
multiples of $1,000 in excess thereof.  To the extent that any provision of the
Definitive Bonds representing the Series WWW Bonds conflicts with the express
provisions of this Supplemental Indenture or the Base Indenture, this
Supplemental Indenture or the Base Indenture shall govern and be controlling.

 

(b)                                 Payment of Interest and Principal on Bonds. 
The Series WWW Bonds will mature on June 11, 2049 (the “WWW Bonds Maturity
Date”) and will bear interest at the rate of 4.07% per annum.  Interest on the
Series WWW Bonds will be payable semi-annually in arrears on June 11 and
December 11 of each year to the Holders thereof at the close of business on the
immediately preceding May 27 and November 26 of each year, commencing on
December 11, 2019.  Interest on the Series WWW Bonds will accrue from the most
recent date to which interest has been paid, or if no interest has been paid,
from the Closing Date.  Interest shall be computed on the basis of a 360-day
year comprised of twelve 30-day months.  The principal of, interest on and
premium on, if any, the Series WWW Bonds will be payable in U.S. dollars or in
such other currency of the United States that at the time of payment is legal
tender for the payment of public and private debts.

 

SECTION 2.05.  Form; Payment of Interest and Principal on Series YYY Bonds.

 

(a)                                 General.  Without limiting the foregoing
provisions of this Article II, the Series YYY Bonds shall be issued as
Definitive Bonds substantially in the form set forth in EXHIBIT C hereto.  The
Series YYY Bonds will be issued in minimum denominations of $1,000 and integral
multiples of $1,000 in excess thereof.  To the extent that any provision of the
Definitive Bonds representing the Series YYY Bonds conflicts with the express
provisions of this Supplemental Indenture or the Base Indenture, this
Supplemental Indenture or the Base Indenture shall govern and be controlling.

 

(b)                                 Payment of Interest and Principal on Bonds. 
The Series YYY Bonds will mature on June 11, 2059 (the “YYY Bonds Maturity
Date”) and will bear interest at the rate of 4.17% per annum.  Interest on the
Series YYY Bonds will be payable semi-annually in arrears on June 11 and
December 11 of each year to the Holders thereof at the close of business on the
immediately preceding May 27 and November 26 of each year, commencing on
December 11, 2019.  Interest on the Series YYY Bonds will accrue from the most
recent date to which interest has been paid, or if no interest has been paid,
from the Closing Date.  Interest shall be computed on the basis of a 360-day
year comprised of twelve 30-day months.  The principal of, interest on and
premium on, if any, the Series YYY Bonds will be payable in U.S. dollars or in
such other currency of the United States that at the time of payment is legal
tender for the payment of public and private debts.

 

7

--------------------------------------------------------------------------------



 

ARTICLE III
REDEMPTION, SINKING FUND

 

SECTION 3.01.  Redemption.

 

(a)                                 Series VVV Bonds.  Commencing on the date
that is six months prior to the VVV Bonds Maturity Date (the “Series VVV Par
Redemption Date”), the Series VVV Bonds are redeemable at the option of the
Company, at any time and from time to time, either in whole or in part, at a
redemption price equal to 100% of the principal amount of the Called Principal,
plus accrued and unpaid interest on the Called Principal to (but not including)
the Settlement Date.  Prior to the Series VVV Par Redemption Date, the
Series VVV Bonds shall be redeemable, at the option of the Company, at any time
and from time to time, either in whole or in part, at a redemption price equal
to 100% of the Called Principal, plus the Make-Whole Amount determined for the
Settlement Date with respect to such Called Principal, plus accrued and unpaid
interest on the Called Principal to (but not including) the Settlement Date. 
Notwithstanding the foregoing, to the extent that any Settlement Date falls
between a Regular Record Date and an Interest Payment Date, interest on the
Series VVV Bonds that are due and payable on such Interest Payment Date will be
payable to the Holders of such Series VVV Bonds registered as such at the close
of business on the relevant Regular Record Date according to their terms and the
terms and provisions of the Base Indenture.  Any redemption of Series VVV Bonds
pursuant to this Article III shall be made in accordance with Article IV of the
Base Indenture.

 

(b)                                 Series WWW Bonds.  Commencing on the date
that is six months prior to the WWW Bonds Maturity Date (the “Series WWW Par
Redemption Date”), the Series WWW Bonds are redeemable at the option of the
Company, at any time and from time to time, either in whole or in part, at a
redemption price equal to 100% of the principal amount of the Called Principal,
plus accrued and unpaid interest on the Called Principal to (but not including)
the Settlement Date.  Prior to the Series WWW Par Redemption Date, the
Series WWW Bonds shall be redeemable, at the option of the Company, at any time
and from time to time, either in whole or in part, at a redemption price equal
to 100% of the Called Principal, plus the Make-Whole Amount determined for the
Settlement Date with respect to such Called Principal, plus accrued and unpaid
interest on the Called Principal to (but not including) the Settlement Date. 
Notwithstanding the foregoing, to the extent that any Settlement Date falls
between a Regular Record Date and an Interest Payment Date, interest on the
Series WWW Bonds that are due and payable on such Interest Payment Date will be
payable to the Holders of such Series WWW Bonds registered as such at the close
of business on the relevant Regular Record Date according to their terms and the
terms and provisions of the Base Indenture.  Any redemption of Series WWW Bonds
pursuant to this Article III shall be made in accordance with Article IV of the
Base Indenture.

 

(c)                                  Series YYY Bonds.  Commencing on the date
that is six months prior to the YYY Bonds Maturity Date (the “Series YYY Par
Redemption Date”), the Series YYY Bonds are redeemable at the option of the
Company, at any time and from time to time, either in whole or in part, at a
redemption price equal to 100% of the principal amount of the Called Principal,
plus accrued and unpaid interest on the Called Principal being redeemed to (but
not including) the Settlement Date.  Prior to the Series YYY Par Redemption
Date, the Series YYY Bonds shall be redeemable, at the option of the Company, at
any time and from time to time, either in whole or in part, at a redemption
price equal to 100% of the Called Principal, plus the Make-Whole Amount
determined for the Settlement Date with respect to such Called Principal,
plus accrued and unpaid interest on the Called Principal to (but not including)
the Settlement Date.  Notwithstanding the foregoing, to the extent that any
Settlement Date falls between a Regular Record Date and an Interest Payment
Date, interest on the Series YYY Bonds that are due and payable on such Interest
Payment Date will be payable to the Holders of such Series YYY Bonds registered
as such at the close of business on the relevant Regular Record Date according
to their terms and the terms and provisions of the Base Indenture.  Any
redemption of Series YYY Bonds pursuant to this Article III shall be made in
accordance with Article IV of the Base Indenture.

 

SECTION 3.02.  Sinking Fund.

 

None of the Series VVV Bonds, the Series WWW Bonds and the Series YYY Bonds
shall be subject to any sinking fund.

 

8

--------------------------------------------------------------------------------



 

ARTICLE IV
MISCELLANEOUS

 

SECTION 4.01.  Notice.

 

Any notice or communication in respect of the Series VVV Bonds, the Series WWW
Bonds and the Series YYY Bonds shall be made in accordance with Section 15.05 of
the Base Indenture.

 

SECTION 4.02.  Amendment and Supplement.

 

This Supplemental Indenture, the Series VVV Bonds, the Series WWW Bonds or the
Series YYY Bonds may be amended or supplemented as provided for in the Base
Indenture.

 

SECTION 4.03.  Conflicts.

 

In the event of any conflict between this Supplemental Indenture and the Base
Indenture, the provisions of this Supplemental Indenture shall prevail.

 

SECTION 4.04.  Governing Law.

 

This Supplemental Indenture, the Series VVV Bonds, the Series WWW Bonds and the
Series YYY Bonds shall be governed by, and construed and enforced in accordance
with, the laws of the State of California without regard to the principles of
conflicts of laws thereunder, except to the extent that the TIA shall be
applicable.

 

SECTION 4.05.  Counterparts.

 

The parties may sign any number of copies of this Supplemental Indenture.  Each
signed copy shall be an original, but all of them together represent the same
agreement.  One signed copy is enough to prove this Supplemental Indenture.

 

SECTION 4.06.  Ratification.

 

The Base Indenture, as supplemented by this Supplemental Indenture, shall remain
in full force and effect and is in all respects ratified and confirmed.

 

SECTION 4.07.  Severability.

 

If any one or more of the covenants or agreements provided in this Supplemental
Indenture, the Series VVV Bonds, the Series WWW Bonds or the Series YYY Bonds on
the part of the Company or the Trustee, or either of them, to be performed
should be contrary to any express provision of law, or contrary to the policy of
express law, to such an extent as to be unenforceable in any court of competent
jurisdiction, then such covenant or covenants, agreement or agreements shall be
null and void and shall be deemed separable from the remaining covenants and
agreements and shall in nowise affect the validity of this Supplemental
Indenture, the Series VVV Bonds, the Series WWW Bonds or the Series YYY Bonds.

 

SECTION 4.08.  Trustee and Supplemental Indenture.

 

The Trustee makes no representations and shall not be responsible in any manner
whatsoever for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company, or the validity or sufficiency of this
Supplemental Indenture or the Bonds issued hereunder, other than its certificate
of authentication thereon.

 

9

--------------------------------------------------------------------------------



 

SECTION 4.09.  WAIVER OF JURY TRIAL.

 

EACH OF THE COMPANY, THE TRUSTEE AND, BY ACCEPTING A BOND ISSUED UNDER THIS
SUPPLEMENTAL INDENTURE, EACH HOLDER THEREOF, HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL
INDENTURE, THE SERIES VVV BONDS, THE SERIES WWW BONDS, THE SERIES YYY BONDS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

ARTICLE V
INFORMATION AS TO COMPANY

 

The Company covenants and agrees to file with the Trustee (and give notice of
filing with the SEC by email to any Holder of Series VVV Bonds, Series WWW Bonds
or Series YYY Bonds who requests email notice of filing) as soon as available
and in any event within 10 calendar days after Parent is required to file the
same with the SEC or any successor agency or any securities exchange, a copy of
each of Parent’s reports on Form 10-K and Form 10-Q, which will include the
information required by Rule 3-10(c)(4) of Regulation S-X (17 CFR 210.3-10(4))
or any successor provision, Form 8-K, and each other regular or periodic report
and any notice, proxy statement, registration statement, prospectus or written
communication (other than transmittal letters), as filed with the SEC or any
successor agency or any securities exchange; if Parent ceases to be a reporting
company under either Section 13(a) or 15(d) of the Exchange Act (a “1934 Act
Reporting Company”), so long as such Holders have provided to the Company
appropriate delivery instructions a reasonable amount of time prior to the
applicable delivery date (which instructions will include any information
provided by Holders pursuant to the Bond Purchase Agreement dated as of June 11,
2019 executed in connection with the issuance of the Series VVV Bonds,
Series WWW Bonds and Series YYY Bonds), the Company covenants and agrees to
deliver to the Holders of the Series VVV Bonds, Series WWW Bonds and Series YYY
Bonds either (i) annual and quarterly reports of Parent comparable in form and
scope to those filed on Forms 10-K and 10-Q by 1934 Act Reporting Companies
within 10 calendar days after a 1934 Act Reporting Company would be required to
file such reports with the SEC which shall contain annual audited and quarterly
unaudited financial statements of Parent comparable in form and scope to those
filed on Forms 10-K and 10-Q by 1934 Act Reporting Companies or (ii) annual
audited and quarterly unaudited financial statements of Company comparable in
form and scope to those filed on Forms 10-K and 10-Q by 1934 Act Reporting
Companies within 10 calendar days after a 1934 Act Reporting Company would be
required to file such reports with the SEC.  All Parent financial statements
delivered by the Company pursuant to this Article V shall include a condensed
consolidating balance sheet and condensed consolidating statements of income and
cash flows of Parent that include a column that sets forth the assets and
liabilities, and results, of the Company as of the applicable date and for the
applicable period; provided that, so long as in compliance with applicable law,
(i) such annual condensed consolidating balance sheet, condensed consolidating
statements of income and cash flows and column will be substantially consistent
in form with those set forth in the Parent’s Form 10-K for the fiscal year ended
December 31, 2018 and (ii) such quarterly condensed consolidating balance sheet,
condensed consolidating statements of income and cash flows and column will be
substantially consistent in form with those set forth in the Parent’s Form 10-Q
for the fiscal quarter ended June 30, 2018, September 30, 2018 or March 31,
2019, as may correspond to such applicable quarterly period.

 

ARTICLE VI
MAINTENANCE OF CREDIT RATING

 

(a)                                 The Company shall, at all times during which
the SVO refuses to accept the financial statements of the Parent as sufficient
for rating the transaction, maintain a credit rating (but not any specific
rating) of the Series VVV Bonds with at least one of S&P, Moody’s or Fitch;
provided that in lieu of maintaining any such credit rating, the Company shall
have the option, in its sole discretion, of providing a guarantee by Parent of
the obligations in respect of the Series VVV Bonds, in form and substance
consistent with the form of Parent Guarantee executed in connection with the
5.50% First Mortgage Bonds due 2040, Series PPP, issued under the Fifty-eighth
Supplemental Indenture dated as of November 22, 2010. Evidence of such credit
rating shall (a) set forth the credit rating for the Series VVV Bonds, (b) refer
to the Private Placement Number issued by Standard & Poor’s CUSIP Bureau Service
in respect of the Series VVV Bonds, (c) state that the credit rating addresses
the likelihood of payment of both the principal and interest of the Series VVV
Bonds, (d) not include any prohibition against sharing such evidence with

 

10

--------------------------------------------------------------------------------



 

the SVO or any other regulatory authority having jurisdiction over the holders
of the Series VVV Bonds, and (f) include such other information relating to the
credit rating for the Series VVV Bonds as may be required from time to time by
the SVO or any other regulatory authority having jurisdiction over the Holders.

 

(b)                                 The Company shall, at all times during which
the SVO refuses to accept the financial statements of the Parent as sufficient
for rating the transaction, maintain a credit rating (but not any specific
rating) of the Series WWW Bonds with at least one of S&P, Moody’s or Fitch;
provided that in lieu of maintaining any such credit rating, the Company shall
have the option, in its sole discretion, of providing a guarantee by Parent of
the obligations in respect of the Series WWW Bonds, in form and substance
consistent with the form of Parent Guarantee executed in connection with the
5.50% First Mortgage Bonds due 2040, Series PPP, issued under the Fifty-eighth
Supplemental Indenture dated as of November 22, 2010. Evidence of such credit
rating shall (a) set forth the credit rating for the Series WWW Bonds, (b) refer
to the Private Placement Number issued by Standard & Poor’s CUSIP Bureau Service
in respect of the Series WWW Bonds, (c) state that the credit rating addresses
the likelihood of payment of both the principal and interest of the Series WWW
Bonds, (d) not include any prohibition against sharing such evidence with the
SVO or any other regulatory authority having jurisdiction over the holders of
the Series WWW Bonds, and (f) include such other information relating to the
credit rating for the Series WWW Bonds as may be required from time to time by
the SVO or any other regulatory authority having jurisdiction over the Holders.

 

(c)                                  The Company shall, at all times during
which the SVO refuses to accept the financial statements of Parent as sufficient
for rating the transaction, maintain a credit rating (but not any specific
rating) of the Series YYY Bonds with at least one of S&P, Moody’s or Fitch;
provided that in lieu of maintaining any such credit rating, the Company shall
have the option, in its sole discretion, of providing a guarantee by Parent of
the obligations in respect of the Series YYY Bonds, in form and substance
consistent with the form of Parent Guarantee executed in connection with the
5.50% First Mortgage Bonds due 2040, Series PPP, issued under the Fifty-eighth
Supplemental Indenture dated as of November 22, 2010. Evidence of such credit
rating shall (a) set forth the credit rating for the Series YYY Bonds, (b) refer
to the Private Placement Number issued by Standard & Poor’s CUSIP Bureau Service
in respect of the Series YYY Bonds, (c) state that the credit rating addresses
the likelihood of payment of both the principal and interest of the Series YYY
Bonds, (d) not include any prohibition against sharing such evidence with the
SVO or any other regulatory authority having jurisdiction over the holders of
the Series YYY Bonds, and (f) include such other information relating to the
credit rating for the Series YYY Bonds as may be required from time to time by
the SVO or any other regulatory authority having jurisdiction over the Holders.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------



 

SIGNATURES

 

IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed, all as of the date first above written.

 

 

CALIFORNIA WATER SERVICE COMPANY

 

 

 

 

 

 

By:

/s/ Thomas F. Smegal, III

 

Name:

Thomas F. Smegal, III

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

By:

/s/ David A. Jason

 

Name:

David A. Jason

 

Title:

Vice President

 

SIGNATURE PAGE TO SIXTY-SECOND SUPPLEMENTAL INDENTURE

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California                      )

 

County of Santa Clara )

 

On 6/3/2019 before me, Lina Jo DiStefano, a Notary Public, personally appeared
Thomas F. Smegal III, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

/s/ Lina Jo DiStefano

(Seal)

 

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California                      )

 

County of San Francisco)

 

On 6/10/2019 before me, Nam Vu Huynh, a Notary Public, personally appeared David
Jason, who proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

/s/ Nam Vu Huynh

(Seal)

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF SERIES VVV BOND

 

THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM UNDER THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND APPLICABLE STATE LAWS.  THE TRANSFER OF THIS NOTE IS
SUBJECT TO THE CONDITIONS SPECIFIED IN THE INDENTURE DATED AS OF APRIL 1, 1928
BETWEEN CALIFORNIA WATER SERVICE COMPANY AND U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, AS SUCH INDENTURE MAY BE AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME
TO TIME.

 

CALIFORNIA WATER SERVICE COMPANY

 

3.40% First Mortgage Bonds due 2029, Series VVV

Private Placement No. 130789 Y*5

 

No. [  ]

$[·]

 

CALIFORNIA WATER SERVICE COMPANY, a California corporation (the “Company”),
promises to pay to [·], or its registered assigns, the principal sum of $[·] in
U.S. Dollars on June 11, 2029.

 

Interest Payment Dates:    June 11 and December 11 commencing December 11, 2019

 

Record Dates:      May 27 and November 26

 

Additional provisions of this Series VVV Bond are set forth on the other side of
this Series VVV Bond.

 

A-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

CALIFORNIA WATER SERVICE COMPANY

 

 

 

By

 

 

Name:

 

Title:

 

Attest:

 

 

 

 

 

Name:

 

Title:

 

 

[Authentication Page to Follow]

 

A-2

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.

 

Dated:

U.S. BANK NATIONAL ASSOCIATION,

 

As Trustee

 

 

 

By

 

 

 

Authorized Signatory

 

A-3

--------------------------------------------------------------------------------



 

[FORM OF REVERSE SIDE OF SERIES VVV BOND]

 

3.40% First Mortgage Bonds due 2029, Series VVV

 

1.                                      INTEREST

 

CALIFORNIA WATER SERVICE COMPANY, a California corporation (the “Company”),
promises to pay interest on the principal amount of this Series VVV Bond at the
rate per annum shown above.

 

The Company shall pay interest semi-annually in arrears on June 11 and
December 11 of each year, commencing December 11, 2019.  Interest on the
Series VVV Bonds will accrue from the most recent date to which interest has
been paid with respect to the Series VVV Bonds, or, if no interest has been
paid, from June 11, 2019.  Interest shall be computed on the basis of a 360-day
year comprised of twelve 30-day months.

 

2.                                      METHOD OF PAYMENT

 

The Company shall pay interest on the Series VVV Bonds to the Persons who are
registered Holders of Series VVV Bonds at the close of business on the May 27 or
November 26 immediately preceding the Interest Payment Date even if Series VVV
Bonds are canceled after the Regular Record Date or Special Record Date, as
applicable, and on or before the Interest Payment Date.  The Company shall pay
principal and interest in money of the United States that at the time of payment
is legal tender for payment of public and private debts.  However, all payments
in respect of this Series VVV Bond (including principal, premium, if any, and
interest) must be made by wire transfer of immediately available funds to the
accounts specified by the Holder hereof.  Payment shall be without the
presentation or surrender of the Series VVV Bonds or the making of any notation
thereon, except that upon written request of the Company or Trustee made
concurrently with or reasonably promptly after payment in full of any Series VVV
Bond, the Holder thereof shall surrender such Series VVV Bond for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or to the Trustee at its principal corporate trust office.

 

3.                                      PAYING AGENT AND REGISTRAR

 

Initially, U.S. Bank National Association (the “Trustee”) shall act as Paying
Agent and Registrar.  The Company may appoint and change any Paying Agent or
Registrar without notice to the Holders.  The Company may act as Paying Agent or
Registrar.

 

4.                                      INDENTURE

 

The Company issued the Series VVV Bonds under an Indenture from California Water
Service Company to American Trust Company and Los Angeles-First National Trust &
Savings Bank, as Trustees, dated as of the 1st day of April, 1928 (the “Original
Base Indenture”; the Original Base Indenture as amended and modified by the
Thirty-ninth Supplemental Indenture, and as subsequently amended, supplemented
and modified, the “Base Indenture”), as further supplemented by the Sixty-Second
Supplemental Indenture dated as of June 11, 2019, between the Company and U.S.
Bank National Association (as ultimate successor to American Trust Company and
Los Angeles-First National Trust & Savings Bank), as Trustee (as subsequently
amended, supplemented and modified, the “Supplemental Indenture”).  The terms of
the Series VVV Bonds include those stated in the Base Indenture and the
Supplemental Indenture and those made part of the Base Indenture and the
Supplemental Indenture by reference to the TIA.  Terms defined in the Base
Indenture and the Supplemental Indenture and not defined herein have the
meanings ascribed thereto in the Base Indenture and Supplemental Indenture.  The
Series VVV Bonds are subject to all such terms, and Holders are referred to the
Base Indenture, the Supplemental Indenture and the TIA for a statement of those
terms.

 

The Series VVV Bonds are secured obligations of the Company known generally as
First Mortgage Bonds.

 

A-4

--------------------------------------------------------------------------------



 

5.                                      REDEMPTION; SINKING FUND

 

Commencing on the Series VVV Par Redemption Date, the Series VVV Bonds are
redeemable at the option of the Company, at any time and from time to time,
either in whole or in part, at a redemption price equal to 100% of the principal
amount of the Called Principal, plus accrued and unpaid interest on the Called
Principal to (but not including) the Settlement Date.  Prior to the Series VVV
Par Redemption Date, the Series VVV Bonds shall be redeemable, at the option of
the Company, at any time and from time to time, either in whole or in part, at a
redemption price equal to 100% of the Called Principal, plus the Make-Whole
Amount determined for the Settlement Date with respect to such Called Principal,
plus accrued and unpaid interest on the Called Principal to (but not including)
the Settlement Date.  Notwithstanding the foregoing, to the extent that any
Settlement Date falls between a Regular Record Date and an Interest Payment
Date, interest on the Series VVV Bonds that are due and payable on such Interest
Payment Date will be payable to the Holders of such Series VVV Bonds registered
as such at the close of business on the relevant Regular Record Date according
to their terms and the terms and provisions of the Base Indenture.  Any
redemption of Series VVV Bonds pursuant to Article III of the Supplemental
Indenture shall be made in accordance with Article IV of the Base Indenture.

 

The Series VVV Bonds shall not be subject to any sinking fund.

 

6.                                      DENOMINATIONS; TRANSFER; EXCHANGE

 

The Series VVV Bonds are in registered form without coupons in minimum
denominations of $1,000 and whole integral multiples of $1,000 in excess
thereof.  A Holder may transfer or exchange Series VVV Bonds in accordance with
the Base Indenture.  Upon any transfer or exchange, the Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
transfer documents and to pay any taxes required by law or permitted by the Base
Indenture.  The Registrar shall not be required to register the transfer of or
to exchange a Series VVV Bond between a Regular Record Date and the next
succeeding Interest Payment Date.

 

7.             PERSONS DEEMED OWNERS

 

The registered Holder of this Series VVV Bond may be treated as the owner of it
for all purposes.

 

8.                                      UNCLAIMED MONEY

 

If money for the payment of principal or interest remains unclaimed, the Paying
Agent shall pay the money back to the Company in accordance with the terms of
the Base Indenture.

 

9.                                      DISCHARGE AND DEFEASANCE

 

Subject to certain conditions set forth in the Base Indenture, the Company at
any time may terminate some or all of its obligations under the Base Indenture
and the Supplemental Indenture with respect to the Series VVV Bonds if, among
other things, the Company deposits with the Trustee funds for the payment of
principal and interest on the Series VVV Bonds to Maturity, as the case may be.

 

10.                               AMENDMENT, WAIVER

 

The Base Indenture permits, subject to certain exceptions set forth therein,
that the Base Indenture and the terms of the Bonds of a series, which include
the Series VVV Bonds, and the rights of the Holders of the Bonds of a series,
which may include the Holders of the Series VVV Bonds, in each case may be
modified, with the written consent of the Holders of a majority in aggregate
principal amount of the Bonds the terms of which or the rights of the Holders of
which are to be modified.  The Base Indenture also permits certain other
amendments, modifications or waivers thereof only with the consent of each
Outstanding Bond affected thereby, while certain other amendments or
modifications may be made without the consent of any Holders of Bonds.

 

The Base Indenture also provides the Holders of sixty-six and two-thirds percent
(66-2/3%) or more of principal amount of the Bonds then Outstanding of all such
series under which an Event of Default shall have

 

A-5

--------------------------------------------------------------------------------



 

occurred, which may include the Series VVV Bonds, may, by a written instrument
or instruments signed by such Holders and delivered to the Trustee and to the
Company, waive any past Default or Event of Default under such series of Bonds
and its consequences except an Event of Default in the payment of the principal
of, premium, if any, or interest on any of the Bonds as and when the same shall
become due by the terms of such Bonds, and upon such waiver such Default or
Event of Default shall be deemed not to exist for any purpose of the Base
Indenture or such series of Bonds.

 

Any such consent or waiver by the Holder of this Series VVV Bond shall be
conclusive and binding upon such Holder and upon all future Holders of this
Series VVV Bond and of any Series VVV Bond issued in lieu of or exchange, in
respect of anything done, omitted or suffered by the Trustee in pursuance
thereof.

 

11.                               DEFAULTS AND REMEDIES

 

Events of Default are set forth in the Base Indenture.  If an Event of Default
shall have occurred and be continuing, the Trustee upon the direction of Holders
of not less than twenty-five percent (25%) aggregate principal amount of the
Outstanding Bonds or the Holders of not less than twenty-five percent (25%)
aggregate principal amount of the Outstanding Bonds, may, by notice in writing
delivered to the Company (and to the Trustee if given by the Holders), declare
the entire principal amount of Outstanding Bonds, premium, if any, and the
interest accrued thereon immediately due and payable, and said entire principal,
premium, if any, and interest shall thereupon become and be immediately due and
payable.

 

Holders may not enforce the Base Indenture, the Supplemental Indenture or the
Series VVV Bonds except as provided in the Base Indenture.  The Trustee may
refuse to enforce the Base Indenture, the Supplemental Indenture or the
Series VVV Bonds unless it receives indemnity or security reasonably
satisfactory to it.  Subject to certain limitations, Holders of a majority in
aggregate principal amount of the Outstanding Bonds may direct the Trustee in
its exercise of any trust or power.  The Trustee may withhold from Holders
notice of any Default (except a Default in payment of principal or interest on
any Bond, or in the payment of any sinking fund installment) if and so long as
Responsible Officers in good faith determine that withholding notice is in the
interest of the Holders.

 

12.                               TRUSTEE DEALINGS WITH THE COMPANY

 

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of the
Series VVV Bonds and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

13.                               NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS,
EMPLOYEES AND STOCKHOLDERS

 

No director, officer, employee, incorporator or stockholder of the Company or
Parent shall have any liability for any obligations of the Company under the
Base Indenture, the Supplemental Indenture or the Series VVV Bonds or for any
claim based on, in respect of, or by reason of such obligations or their
creation.  Each Holder by accepting the Series VVV Bonds waives and releases all
such liability.  The waiver and release are part of the consideration for the
issuance of the Series VVV Bonds.  Such waiver may not be effective to waive
liabilities of directors, officers or persons controlling the Company under the
federal securities laws and it is the view of the Commission that such waiver is
against public policy and is therefore unenforceable.

 

14.                               GOVERNING LAW

 

The Series VVV Bonds shall be governed by, and construed and enforced in
accordance with, the laws of the State of California without regard to the
principles of conflicts of laws thereunder, except to the extent that the TIA
shall be applicable.

 

A-6

--------------------------------------------------------------------------------



 

15.                               AUTHENTICATION

 

This Series VVV Bond shall not be valid until an authorized signatory of the
Trustee (or an Authenticating Agent) manually signs the certificate of
authentication on the other side of this Series VVV Bond.

 

16.                               ABBREVIATIONS

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

17.                               SECURITY INTEREST

 

The Series VVV Bonds shall be secured to the extent and in the manner provided
by the Base Indenture.

 

The Company shall furnish to any Holder upon written request and without charge
to the Holder a copy of the Base Indenture and the Supplemental Indenture. 
Requests may be made to:

 

CALIFORNIA WATER SERVICE COMPANY
1720 North First Street
San Jose, CA  95112
Attention:  Corporate Secretary

 

A-7

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

To assign this Series VVV Bond, fill in the form below:

 

I or we assign and transfer this Series VVV Bond to

 

 

 

    (Print or type assignee’s name, address and zip code)

 

 

 

 

    (Insert assignee’s soc. sec. or tax I.D. No.)

 

 

and irrevocably appoint                     agent to transfer this Series VVV
Bond on the books of the Company.  The agent may substitute another to act for
him.

 

Date:

 

Your Signature:

 

 

 

Signature Guarantee:

 

 

 

(Signature must be guaranteed by a

 

 

participant in a recognized signature

 

 

guarantee medallion program)

 

 

 

 

Sign exactly as your name appears on the other side of this Series VVV Bond.

 

 

A-8

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF SERIES WWW BOND

 

THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM UNDER THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND APPLICABLE STATE LAWS.  THE TRANSFER OF THIS NOTE IS
SUBJECT TO THE CONDITIONS SPECIFIED IN THE INDENTURE DATED AS OF APRIL 1, 1928
BETWEEN CALIFORNIA WATER SERVICE COMPANY AND U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, AS SUCH INDENTURE MAY BE AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME
TO TIME.

 

CALIFORNIA WATER SERVICE COMPANY

 

4.07% First Mortgage Bonds due 2049, Series WWW

Private Placement No. 130789 Y@3

 

No. [  ]

$[·]

 

CALIFORNIA WATER SERVICE COMPANY, a California corporation (the “Company”),
promises to pay to [·], or its registered assigns, the principal sum of $[·] in
U.S. Dollars on June 11, 2049.

 

Interest Payment Dates:             June 11 and December 11 commencing
December 11, 2019

 

Record Dates:                   May 27 and November 26

 

Additional provisions of this Series WWW Bond are set forth on the other side of
this Series WWW Bond.

 

B-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

CALIFORNIA WATER SERVICE COMPANY

 

 

 

By

 

 

Name:

 

Title:

 

Attest:

 

 

 

 

 

Name:

 

Title:

 

 

[Authentication Page to Follow]

 

B-2

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.

 

Dated:

U.S. BANK NATIONAL ASSOCIATION,

 

As Trustee

 

 

 

By

 

 

 

Authorized Signatory

 

B-3

--------------------------------------------------------------------------------



 

[FORM OF REVERSE SIDE OF SERIES WWW BOND]

 

4.07% First Mortgage Bonds due 2049, Series WWW

 

1.                                      INTEREST

 

CALIFORNIA WATER SERVICE COMPANY, a California corporation (the “Company”),
promises to pay interest on the principal amount of this Series WWW Bond at the
rate per annum shown above.

 

The Company shall pay interest semi-annually in arrears on June 11 and
December 11 of each year, commencing December 11, 2019.  Interest on the
Series WWW Bonds will accrue from the most recent date to which interest has
been paid with respect to the Series WWW Bonds, or, if no interest has been
paid, from June 11, 2019.  Interest shall be computed on the basis of a 360-day
year comprised of twelve 30-day months.

 

2.                                      METHOD OF PAYMENT

 

The Company shall pay interest on the Series WWW Bonds to the Persons who are
registered Holders of Series WWW Bonds at the close of business on the May 27 or
November 26 immediately preceding the Interest Payment Date even if Series WWW
Bonds are canceled after the Regular Record Date or Special Record Date, as
applicable, and on or before the Interest Payment Date.  The Company shall pay
principal and interest in money of the United States that at the time of payment
is legal tender for payment of public and private debts.  However, all payments
in respect of this Series WWW Bond (including principal, premium, if any, and
interest) must be made by wire transfer of immediately available funds to the
accounts specified by the Holder hereof.  Payment shall be without the
presentation or surrender of the Series WWW Bonds or the making of any notation
thereon, except that upon written request of the Company or Trustee made
concurrently with or reasonably promptly after payment in full of any Series WWW
Bond, the Holder thereof shall surrender such Series WWW Bond for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or to the Trustee at its principal corporate trust office.

 

3.                                      PAYING AGENT AND REGISTRAR

 

Initially, U.S. Bank National Association (the “Trustee”) shall act as Paying
Agent and Registrar.  The Company may appoint and change any Paying Agent or
Registrar without notice to the Holders.  The Company may act as Paying Agent or
Registrar.

 

4.                                      INDENTURE

 

The Company issued the Series WWW Bonds under an Indenture from California Water
Service Company to American Trust Company and Los Angeles-First National Trust &
Savings Bank, as Trustees, dated as of the 1st day of April, 1928 (the “Original
Base Indenture”; the Original Base Indenture as amended and modified by the
Thirty-ninth Supplemental Indenture, and as subsequently amended, supplemented
and modified, the “Base Indenture”), as further supplemented by the Sixty-Second
Supplemental Indenture dated as of June 11, 2019, between the Company and U.S.
Bank National Association (as ultimate successor to American Trust Company and
Los Angeles-First National Trust & Savings Bank), as Trustee (as subsequently
amended, supplemented and modified, the “Supplemental Indenture”).  The terms of
the Series WWW Bonds include those stated in the Base Indenture and the
Supplemental Indenture and those made part of the Base Indenture and the
Supplemental Indenture by reference to the TIA.  Terms defined in the Base
Indenture and the Supplemental Indenture and not defined herein have the
meanings ascribed thereto in the Base Indenture and Supplemental Indenture.  The
Series WWW Bonds are subject to all such terms, and Holders are referred to the
Base Indenture, the Supplemental Indenture and the TIA for a statement of those
terms.

 

The Series WWW Bonds are secured obligations of the Company known generally as
First Mortgage Bonds.

 

B-4

--------------------------------------------------------------------------------



 

5.                                      REDEMPTION; SINKING FUND

 

Commencing on the Series WWW Par Redemption Date, the Series WWW Bonds are
redeemable at the option of the Company, at any time and from time to time,
either in whole or in part, at a redemption price equal to 100% of the principal
amount of the Called Principal, plus accrued and unpaid interest on the Called
Principal to (but not including) the Settlement Date.  Prior to the Series WWW
Par Redemption Date, the Series WWW Bonds shall be redeemable, at the option of
the Company, at any time and from time to time, either in whole or in part, at a
redemption price equal to 100% of the Called Principal, plus the Make-Whole
Amount determined for the Settlement Date with respect to such Called Principal,
plus accrued and unpaid interest on the Called Principal to (but not including)
the Settlement Date.  Notwithstanding the foregoing, to the extent that any
Settlement Date falls between a Regular Record Date and an Interest Payment
Date, interest on the Series WWW Bonds that are due and payable on such Interest
Payment Date will be payable to the Holders of such Series WWW Bonds registered
as such at the close of business on the relevant Regular Record Date according
to their terms and the terms and provisions of the Base Indenture.  Any
redemption of Series WWW Bonds pursuant to Article III of the Supplemental
Indenture shall be made in accordance with Article IV of the Base Indenture.

 

The Series WWW Bonds shall not be subject to any sinking fund.

 

6.                                      DENOMINATIONS; TRANSFER; EXCHANGE

 

The Series WWW Bonds are in registered form without coupons in minimum
denominations of $1,000 and whole integral multiples of $1,000 in excess
thereof.  A Holder may transfer or exchange Series WWW Bonds in accordance with
the Base Indenture.  Upon any transfer or exchange, the Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
transfer documents and to pay any taxes required by law or permitted by the Base
Indenture.  The Registrar shall not be required to register the transfer of or
to exchange a Series WWW Bond between a Regular Record Date and the next
succeeding Interest Payment Date.

 

7.                                      PERSONS DEEMED OWNERS

 

The registered Holder of this Series WWW Bond may be treated as the owner of it
for all purposes.

 

8.                                      UNCLAIMED MONEY

 

If money for the payment of principal or interest remains unclaimed, the Paying
Agent shall pay the money back to the Company in accordance with the terms of
the Base Indenture.

 

9.                                      DISCHARGE AND DEFEASANCE

 

Subject to certain conditions set forth in the Base Indenture, the Company at
any time may terminate some or all of its obligations under the Base Indenture
and the Supplemental Indenture with respect to the Series WWW Bonds if, among
other things, the Company deposits with the Trustee funds for the payment of
principal and interest on the Series WWW Bonds to Maturity, as the case may be.

 

10.                               AMENDMENT, WAIVER

 

The Base Indenture permits, subject to certain exceptions set forth therein,
that the Base Indenture and the terms of the Bonds of a series, which include
the Series WWW Bonds, and the rights of the Holders of the Bonds of a series,
which may include the Holders of the Series WWW Bonds, in each case may be
modified, with the written consent of the Holders of a majority in aggregate
principal amount of the Bonds the terms of which or the rights of the Holders of
which are to be modified.  The Base Indenture also permits certain other
amendments, modifications or waivers thereof only with the consent of each
Outstanding Bond affected thereby, while certain other amendments or
modifications may be made without the consent of any Holders of Bonds.

 

The Base Indenture also provides the Holders of sixty-six and two-thirds percent
(66-2/3%) or more of principal amount of the Bonds then Outstanding of all such
series under which an Event of Default shall have

 

B-5

--------------------------------------------------------------------------------



 

occurred, which may include the Series WWW Bonds, may, by a written instrument
or instruments signed by such Holders and delivered to the Trustee and to the
Company, waive any past Default or Event of Default under such series of Bonds
and its consequences except an Event of Default in the payment of the principal
of, premium, if any, or interest on any of the Bonds as and when the same shall
become due by the terms of such Bonds, and upon such waiver such Default or
Event of Default shall be deemed not to exist for any purpose of the Base
Indenture or such series of Bonds.

 

Any such consent or waiver by the Holder of this Series WWW Bond shall be
conclusive and binding upon such Holder and upon all future Holders of this
Series WWW Bond and of any Series WWW Bond issued in lieu of or exchange, in
respect of anything done, omitted or suffered by the Trustee in pursuance
thereof.

 

11.                               DEFAULTS AND REMEDIES

 

Events of Default are set forth in the Base Indenture.  If an Event of Default
shall have occurred and be continuing, the Trustee upon the direction of Holders
of not less than twenty-five percent (25%) aggregate principal amount of the
Outstanding Bonds or the Holders of not less than twenty-five percent (25%)
aggregate principal amount of the Outstanding Bonds, may, by notice in writing
delivered to the Company (and to the Trustee if given by the Holders), declare
the entire principal amount of Outstanding Bonds, premium, if any, and the
interest accrued thereon immediately due and payable, and said entire principal,
premium, if any, and interest shall thereupon become and be immediately due and
payable.

 

Holders may not enforce the Base Indenture, the Supplemental Indenture or the
Series WWW Bonds except as provided in the Base Indenture.  The Trustee may
refuse to enforce the Base Indenture, the Supplemental Indenture or the
Series WWW Bonds unless it receives indemnity or security reasonably
satisfactory to it.  Subject to certain limitations, Holders of a majority in
aggregate principal amount of the Outstanding Bonds may direct the Trustee in
its exercise of any trust or power.  The Trustee may withhold from Holders
notice of any Default (except a Default in payment of principal or interest on
any Bond, or in the payment of any sinking fund installment) if and so long as
Responsible Officers in good faith determine that withholding notice is in the
interest of the Holders.

 

12.                               TRUSTEE DEALINGS WITH THE COMPANY

 

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of the
Series WWW Bonds and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

13.                               NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS,
EMPLOYEES AND STOCKHOLDERS

 

No director, officer, employee, incorporator or stockholder of the Company or
Parent shall have any liability for any obligations of the Company under the
Base Indenture, the Supplemental Indenture or the Series WWW Bonds or for any
claim based on, in respect of, or by reason of such obligations or their
creation.  Each Holder by accepting the Series WWW Bonds waives and releases all
such liability.  The waiver and release are part of the consideration for the
issuance of the Series WWW Bonds.  Such waiver may not be effective to waive
liabilities of directors, officers or persons controlling the Company under the
federal securities laws and it is the view of the Commission that such waiver is
against public policy and is therefore unenforceable.

 

14.                               GOVERNING LAW

 

The Series WWW Bonds shall be governed by, and construed and enforced in
accordance with, the laws of the State of California without regard to the
principles of conflicts of laws thereunder, except to the extent that the TIA
shall be applicable.

 

B-6

--------------------------------------------------------------------------------



 

15.                               AUTHENTICATION

 

This Series WWW Bond shall not be valid until an authorized signatory of the
Trustee (or an Authenticating Agent) manually signs the certificate of
authentication on the other side of this Series WWW Bond.

 

16.                               ABBREVIATIONS

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

17.                               SECURITY INTEREST

 

The Series WWW Bonds shall be secured to the extent and in the manner provided
by the Base Indenture.

 

The Company shall furnish to any Holder upon written request and without charge
to the Holder a copy of the Base Indenture and the Supplemental Indenture. 
Requests may be made to:

 

CALIFORNIA WATER SERVICE COMPANY
1720 North First Street
San Jose, CA  95112
Attention:  Corporate Secretary

 

B-7

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

To assign this Series WWW Bond, fill in the form below:

 

I or we assign and transfer this Series WWW Bond to

 

 

 

    (Print or type assignee’s name, address and zip code)

 

 

 

 

    (Insert assignee’s soc. sec. or tax I.D. No.)

 

 

and irrevocably appoint                     agent to transfer this Series WWW
Bond on the books of the Company.  The agent may substitute another to act for
him.

 

Date:

 

Your Signature:

 

 

 

Signature Guarantee:

 

 

 

(Signature must be guaranteed by a

 

 

participant in a recognized signature

 

 

guarantee medallion program)

 

 

 

 

Sign exactly as your name appears on the other side of this Series WWW Bond.

 

 

B-8

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF SERIES YYY BOND

 

THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM UNDER THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND APPLICABLE STATE LAWS.  THE TRANSFER OF THIS NOTE IS
SUBJECT TO THE CONDITIONS SPECIFIED IN THE INDENTURE DATED AS OF APRIL 1, 1928
BETWEEN CALIFORNIA WATER SERVICE COMPANY AND U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, AS SUCH INDENTURE MAY BE AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME
TO TIME.

 

CALIFORNIA WATER SERVICE COMPANY

 

4.17% First Mortgage Bonds due 2059, Series YYY

Private Placement No. 130789 Y#1

 

No. [  ]

$[·]

 

CALIFORNIA WATER SERVICE COMPANY, a California corporation (the “Company”),
promises to pay to [·], or its registered assigns, the principal sum of $[·] in
U.S. Dollars on June 11, 2059.

 

Interest Payment Dates:             June 11 and December 11, commencing
December 11, 2019

 

Record Dates:                   May 27 and November 26

 

Additional provisions of this Series YYY Bond are set forth on the other side of
this Series YYY Bond.

 

C-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

CALIFORNIA WATER SERVICE COMPANY

 

 

 

By

 

 

Name:

 

Title:

 

Attest:

 

 

 

 

 

Name:

 

Title:

 

 

[Authentication Page to Follow]

 

C-2

--------------------------------------------------------------------------------



 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.

 

Dated:

U.S. BANK NATIONAL ASSOCIATION,

 

As Trustee

 

 

 

By

 

 

 

Authorized Signatory

 

C-3

--------------------------------------------------------------------------------



 

[FORM OF REVERSE SIDE OF SERIES YYY BOND]

 

4.17% First Mortgage Bonds due 2059, Series YYY

 

1.                                      INTEREST

 

CALIFORNIA WATER SERVICE COMPANY, a California corporation (the “Company”),
promises to pay interest on the principal amount of this Series YYY Bond at the
rate per annum shown above.

 

The Company shall pay interest semi-annually in arrears on June 11 and
December 11 of each year, commencing December 11, 2019.  Interest on the
Series YYY Bonds will accrue from the most recent date to which interest has
been paid with respect to the Series YYY Bonds, or, if no interest has been
paid, from June 11, 2019.  Interest shall be computed on the basis of a 360-day
year comprised of twelve 30-day months.

 

2.                                      METHOD OF PAYMENT

 

The Company shall pay interest on the Series YYY Bonds to the Persons who are
registered Holders of Series YYY Bonds at the close of business on the May 27 or
November 26 immediately preceding the Interest Payment Date even if Series YYY
Bonds are canceled after the Regular Record Date or Special Record Date, as
applicable, and on or before the Interest Payment Date.  The Company shall pay
principal and interest in money of the United States that at the time of payment
is legal tender for payment of public and private debts.  However, all payments
in respect of this Series YYY Bond (including principal, premium, if any, and
interest) must be made by wire transfer of immediately available funds to the
accounts specified by the Holder hereof.  Payment shall be without the
presentation or surrender of the Series YYY Bonds or the making of any notation
thereon, except that upon written request of the Company or Trustee made
concurrently with or reasonably promptly after payment in full of any Series YYY
Bond, the Holder thereof shall surrender such Series YYY Bond for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or to the Trustee at its principal corporate trust office.

 

3.                                      PAYING AGENT AND REGISTRAR

 

Initially, U.S. Bank National Association (the “Trustee”) shall act as Paying
Agent and Registrar.  The Company may appoint and change any Paying Agent or
Registrar without notice to the Holders.  The Company may act as Paying Agent or
Registrar.

 

4.                                      INDENTURE

 

The Company issued the Series YYY Bonds under an Indenture from California Water
Service Company to American Trust Company and Los Angeles-First National Trust &
Savings Bank, as Trustees, dated as of the 1st day of April, 1928 (the “Original
Base Indenture”; the Original Base Indenture as amended and modified by the
Thirty-ninth Supplemental Indenture, and as subsequently amended, supplemented
and modified, the “Base Indenture”), as further supplemented by the Sixty-Second
Supplemental Indenture dated as of June 11, 2019, between the Company and U.S.
Bank National Association (as ultimate successor to American Trust Company and
Los Angeles-First National Trust & Savings Bank), as Trustee (as subsequently
amended, supplemented and modified, the “Supplemental Indenture”).  The terms of
the Series YYY Bonds include those stated in the Base Indenture and the
Supplemental Indenture and those made part of the Base Indenture and the
Supplemental Indenture by reference to the TIA.  Terms defined in the Base
Indenture and the Supplemental Indenture and not defined herein have the
meanings ascribed thereto in the Base Indenture and Supplemental Indenture.  The
Series YYY Bonds are subject to all such terms, and Holders are referred to the
Base Indenture, the Supplemental Indenture and the TIA for a statement of those
terms.

 

The Series YYY Bonds are secured obligations of the Company known generally as
First Mortgage Bonds.

 

C-4

--------------------------------------------------------------------------------



 

5.                                      REDEMPTION; SINKING FUND

 

Commencing on the Series YYY Par Redemption Date, the Series YYY Bonds are
redeemable at the option of the Company, at any time and from time to time,
either in whole or in part, at a redemption price equal to 100% of the principal
amount of the Called Principal, plus accrued and unpaid interest on the Called
Principal to (but not including) the Settlement Date.  Prior to the Series YYY
Par Redemption Date, the Series YYY Bonds shall be redeemable, at the option of
the Company, at any time and from time to time, either in whole or in part, at a
redemption price equal to 100% of the Called Principal, plus the Make-Whole
Amount determined for the Settlement Date with respect to such Called Principal,
plus accrued and unpaid interest on the Called Principal to (but not including)
the Settlement Date.  Notwithstanding the foregoing, to the extent that any
Settlement Date falls between a Regular Record Date and an Interest Payment
Date, interest on the Series YYY Bonds that are due and payable on such Interest
Payment Date will be payable to the Holders of such Series YYY Bonds registered
as such at the close of business on the relevant Regular Record Date according
to their terms and the terms and provisions of the Base Indenture.  Any
redemption of Series YYY Bonds pursuant to Article III of the Supplemental
Indenture shall be made in accordance with Article IV of the Base Indenture.

 

The Series YYY Bonds shall not be subject to any sinking fund.

 

6.                                      DENOMINATIONS; TRANSFER; EXCHANGE

 

The Series YYY Bonds are in registered form without coupons in minimum
denominations of $1,000 and whole integral multiples of $1,000 in excess
thereof.  A Holder may transfer or exchange Series YYY Bonds in accordance with
the Base Indenture.  Upon any transfer or exchange, the Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
transfer documents and to pay any taxes required by law or permitted by the Base
Indenture.  The Registrar shall not be required to register the transfer of or
to exchange a Series YYY Bond between a Regular Record Date and the next
succeeding Interest Payment Date.

 

7.                                      PERSONS DEEMED OWNERS

 

The registered Holder of this Series YYY Bond may be treated as the owner of it
for all purposes.

 

8.                                      UNCLAIMED MONEY

 

If money for the payment of principal or interest remains unclaimed, the Paying
Agent shall pay the money back to the Company in accordance with the terms of
the Base Indenture.

 

9.                                      DISCHARGE AND DEFEASANCE

 

Subject to certain conditions set forth in the Base Indenture, the Company at
any time may terminate some or all of its obligations under the Base Indenture
and the Supplemental Indenture with respect to the Series YYY Bonds if, among
other things, the Company deposits with the Trustee funds for the payment of
principal and interest on the Series YYY Bonds to Maturity, as the case may be.

 

10.                               AMENDMENT, WAIVER

 

The Base Indenture permits, subject to certain exceptions set forth therein,
that the Base Indenture and the terms of the Bonds of a series, which include
the Series YYY Bonds, and the rights of the Holders of the Bonds of a series,
which may include the Holders of the Series YYY Bonds, in each case may be
modified, with the written consent of the Holders of a majority in aggregate
principal amount of the Bonds the terms of which or the rights of the Holders of
which are to be modified.  The Base Indenture also permits certain other
amendments, modifications or waivers thereof only with the consent of each
Outstanding Bond affected thereby, while certain other amendments or
modifications may be made without the consent of any Holders of Bonds.

 

The Base Indenture also provides the Holders of sixty-six and two-thirds percent
(66-2/3%) or more of principal amount of the Bonds then Outstanding of all such
series under which an Event of Default shall have

 

C-5

--------------------------------------------------------------------------------



 

occurred, which may include the Series YYY Bonds, may, by a written instrument
or instruments signed by such Holders and delivered to the Trustee and to the
Company, waive any past Default or Event of Default under such series of Bonds
and its consequences except an Event of Default in the payment of the principal
of, premium, if any, or interest on any of the Bonds as and when the same shall
become due by the terms of such Bonds, and upon such waiver such Default or
Event of Default shall be deemed not to exist for any purpose of the Base
Indenture or such series of Bonds.

 

Any such consent or waiver by the Holder of this Series YYY Bond shall be
conclusive and binding upon such Holder and upon all future Holders of this
Series YYY Bond and of any Series YYY Bond issued in lieu of or exchange, in
respect of anything done, omitted or suffered by the Trustee in pursuance
thereof.

 

11.                               DEFAULTS AND REMEDIES

 

Events of Default are set forth in the Base Indenture.  If an Event of Default
shall have occurred and be continuing, the Trustee upon the direction of Holders
of not less than twenty-five percent (25%) aggregate principal amount of the
Outstanding Bonds or the Holders of not less than twenty-five percent (25%)
aggregate principal amount of the Outstanding Bonds, may, by notice in writing
delivered to the Company (and to the Trustee if given by the Holders), declare
the entire principal amount of Outstanding Bonds, premium, if any, and the
interest accrued thereon immediately due and payable, and said entire principal,
premium, if any, and interest shall thereupon become and be immediately due and
payable.

 

Holders may not enforce the Base Indenture, the Supplemental Indenture or the
Series YYY Bonds except as provided in the Base Indenture.  The Trustee may
refuse to enforce the Base Indenture, the Supplemental Indenture or the
Series YYY Bonds unless it receives indemnity or security reasonably
satisfactory to it.  Subject to certain limitations, Holders of a majority in
aggregate principal amount of the Outstanding Bonds may direct the Trustee in
its exercise of any trust or power.  The Trustee may withhold from Holders
notice of any Default (except a Default in payment of principal or interest on
any Bond, or in the payment of any sinking fund installment) if and so long as
Responsible Officers in good faith determine that withholding notice is in the
interest of the Holders.

 

12.                               TRUSTEE DEALINGS WITH THE COMPANY

 

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of the
Series YYY Bonds and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

13.                               NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS,
EMPLOYEES AND STOCKHOLDERS

 

No director, officer, employee, incorporator or stockholder of the Company or
Parent shall have any liability for any obligations of the Company under the
Base Indenture, the Supplemental Indenture or the Series YYY Bonds or for any
claim based on, in respect of, or by reason of such obligations or their
creation. Each Holder by accepting the Series YYY Bonds waives and releases all
such liability.  The waiver and release are part of the consideration for the
issuance of the Series YYY Bonds.  Such waiver may not be effective to waive
liabilities of directors, officers or persons controlling the Company under the
federal securities laws and it is the view of the Commission that such waiver is
against public policy and is therefore unenforceable.

 

14.                               GOVERNING LAW

 

The Series YYY Bonds shall be governed by, and construed and enforced in
accordance with, the laws of the State of California without regard to the
principles of conflicts of laws thereunder, except to the extent that the TIA
shall be applicable.

 

C-6

--------------------------------------------------------------------------------



 

15.                               AUTHENTICATION

 

This Series YYY Bond shall not be valid until an authorized signatory of the
Trustee (or an Authenticating Agent) manually signs the certificate of
authentication on the other side of this Series YYY Bond.

 

16.                               ABBREVIATIONS

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

17.                               SECURITY INTEREST

 

The Series YYY Bonds shall be secured to the extent and in the manner provided
by the Base Indenture.

 

The Company shall furnish to any Holder upon written request and without charge
to the Holder a copy of the Base Indenture and the Supplemental Indenture. 
Requests may be made to:

 

CALIFORNIA WATER SERVICE COMPANY
1720 North First Street
San Jose, CA  95112
Attention:  Corporate Secretary

 

C-7

--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

To assign this Series YYY Bond, fill in the form below:

 

 

 

I or we assign and transfer this Series YYY Bond to

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

 

 

 

 

(Insert assignee’s soc. sec. or tax I.D. No.)

 

 

and irrevocably appoint                     agent to transfer this Series YYY
Bond on the books of the Company.  The agent may substitute another to act for
him.

 

Date:

 

 

Your Signature:

 

 

 

Signature Guarantee:

 

 

 

(Signature must be guaranteed by a

 

participant in a recognized signature

 

guarantee medallion program)

 

 

 

 

Sign exactly as your name appears on the other side of this Series YYY Bond.

 

 

C-8

--------------------------------------------------------------------------------



 

EXHIBIT D

 

The resignations of Wells Fargo Bank, National Association and Security Pacific
National Bank, as trustees, and the acceptance of Bank of America National Trust
and Savings Association as successor trustee have been recorded in the offices
of the Recorders of the following counties and city and county of the State of
California on the respective dates and in the respective books of record and/or
as the respective document numbers hereinafter set forth as follows:

 

County or Page
City and County

 

Date of Recordation

 

Document No.

 

Book and (Reel-
Image)

Alameda

 

August 1, 1983

 

83-137410

 

 

Butte

 

August 1, 1983

 

83-25375

 

2851-200

Fresno

 

August 2, 1983

 

83069489

 

 

Glenn

 

August 1, 1983

 

3329

 

729-170

Kern

 

August 2, 1983

 

12487

 

5576-522

Los Angeles

 

August 2, 1983

 

83-887733

 

 

Monterey

 

August 1, 1983

 

Pg. 34173

 

1655-830

City and County of San Francisco

 

August 1, 1983

 

D 376552

 

D559-205

San Joaquin

 

August 10, 1983

 

83058347

 

 

San Mateo

 

August 1, 1983

 

83080322

 

 

Santa Clara

 

August 1, 1983

 

7766085

 

H770-413

Solano

 

August 1, 1983

 

32353

 

Pg. 61300

Sonoma

 

August 1, 1983

 

83-50597

 

83-50597

Tulare

 

August 1, 1983

 

35981

 

4093-763

Ventura

 

November 15, 1983

 

 

 

130201

Yuba

 

August 1, 1983

 

1056

 

805-423

 

D-1

--------------------------------------------------------------------------------



 

On December 15, 1995, Bank of America National Trust and Savings Association,
transferred substantially all of its corporate trust business to First Trust of
California, National Association.  On March 30, 1998, First Trust of California,
National Association changed its name to U.S. Bank Trust National Association,
San Francisco.  On January 10, 2002, U.S. Bank Trust National Association, San
Francisco, merged with and into U.S. Bank National Association as successor
trustee.  Evidence of the above and U.S. Bank National Association’s status as
successor trustee have been recorded in the offices of the Recorders of the
following counties of the State of California on the respective dates and in the
respective books of record and/or as the respective document numbers hereinafter
set forth as follows:

 

County

 

Date of Recordation

 

Document No.

 

Book and (Reel-
Image)

Fresno

 

March 9, 2009

 

2009-0032066

 

 

Lake

 

March 10, 2009

 

2009003530

 

 

Los Angeles

 

March 9, 2009

 

2009-03216507

 

 

Monterey

 

March 9, 2009

 

2009013888

 

 

San Joaquin

 

March 9, 2009

 

2009-038049

 

 

San Mateo

 

March 18, 2009

 

2009-030163

 

 

Solano

 

March 12, 2009

 

200900018231

 

 

Sonoma

 

March 9, 2009

 

2009019936

 

 

Tulare

 

March 9, 2009

 

2009-0013707

 

 

Ventura

 

March 9, 2009

 

20090309-00035462-0

 

 

 

D-2

--------------------------------------------------------------------------------



 

EXHIBIT E

 

The First through Sixty-First Supplemental Indentures (or memoranda thereof)
have been recorded in the offices of the Recorders of the following counties and
city and county of the State of California on the respective dates and in the
respective books of record and/or as the respective document numbers hereinafter
set forth, as follows:

 

First Supplemental Indenture

 

Date of Recordation

 

Volume of
Official Records

 

Page at Which Record
Commences

 

County

January 7, 1929

 

40

 

432

 

Kings

January 7, 1929

 

157

 

256

 

Contra Costa

 

Second Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Kings

 

August 20, 1929

 

48

 

442

Butte

 

August 20, 1929

 

116

 

389

Glenn

 

August 20, 1929

 

17

 

179

Alameda

 

August 20, 1929

 

2173

 

334

Tulare

 

August 20, 1929

 

337

 

88

Kern

 

August 21, 1929

 

320

 

95

Contra Costa

 

August 20, 1929

 

208

 

198

 

Third Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Yuba

 

February 28, 1930

 

9

 

 

City and County of San Francisco

 

February 28, 1930

 

1985

 

257

 

Fourth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

San Mateo

 

July 17, 1931

 

537

 

1

City and County of San Francisco

 

July 20, 1931

 

2232

 

284

Santa Clara

 

July 17, 1931

 

576

 

175

 

E-1

--------------------------------------------------------------------------------



 

Fifth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

City and County of San Francisco

 

March 31, 1932

 

2359

 

17

Yuba

 

April 6, 1932

 

12

 

469

Sonoma

 

April 6, 1932

 

320

 

39

Alameda

 

April 6, 1932

 

2808

 

77

Tulare

 

April 6, 1932

 

466

 

381

Los Angeles

 

April 6, 1932

 

11543

 

85

San Joaquin

 

April 6, 1932

 

397

 

375

Santa Clara

 

April 6, 1932

 

606

 

464

San Mateo

 

April 6, 1932

 

553

 

492

Butte

 

April 6, 1932

 

83

 

489

Kings

 

April 6, 1932

 

87

 

292

Glenn

 

April 6, 1932

 

43

 

123

Shasta

 

April 6, 1932

 

74

 

10

Contra Costa

 

April 6, 1932

 

299

 

449

Kern

 

April 6, 1932

 

428

 

473

Solano

 

April 6, 1932

 

89

 

66

 

Sixth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

June 15, 1936

 

3314

 

406

Butte

 

June 15, 1936

 

167

 

1

Contra Costa

 

June 15, 1936

 

418

 

12

Glenn

 

June 15, 1936

 

82

 

73

Kern

 

June 15, 1936

 

643

 

64

Kings

 

June 15, 1936

 

151

 

241

Los Angeles

 

June 15, 1936

 

14153

 

291

City and County of San Francisco

 

June 15, 1936

 

2972

 

1

San Joaquin

 

June 15, 1936

 

542

 

53

San Mateo

 

June 15, 1936

 

703

 

1

Santa Clara

 

June 15, 1936

 

777

 

137

Shasta

 

June 15, 1936

 

108

 

134

Solano

 

June 15, 1936

 

161

 

1

Sonoma

 

June 15, 1936

 

412

 

160

Tulare

 

June 15, 1936

 

682

 

1

Yuba

 

June 15, 1936

 

35

 

25

 

Seventh Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Los Angeles

 

May 1, 1939

 

16572

 

206

City and County of San Francisco

 

May 2, 1939

 

3450

 

93

San Mateo

 

May 2, 1939

 

840

 

94

Sonoma

 

May 2, 1939

 

477

 

108

Kern

 

May 2, 1939

 

869

 

12

 

E-2

--------------------------------------------------------------------------------



 

Eighth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

November 3, 1945

 

4780

 

 

134

 

Butte

 

November 2, 1945

 

380

 

 

1

 

Contra Costa

 

November 3, 1945

 

874

 

 

1

 

Fresno

 

February 21, 1962

 

4681

 

 

226

 

Glenn

 

November 2, 1945

 

191

 

 

1

 

Kern

 

November 2, 1945

 

1292

 

 

1

 

Kings

 

November 1, 1945

 

342

 

 

21

 

Los Angeles

 

November 2, 1945

 

22396

 

 

251

 

Monterey

 

February 21, 1962

 

Reel 23

 

 

1

 

City and County of San Francisco

 

November 2, 1945

 

4346

 

 

103

 

San Joaquin

 

November 3, 1945

 

960

 

 

21

 

San Mateo

 

November 3, 1945

 

1231

 

 

1

 

Santa Clara

 

November 1, 1945

 

1267

 

 

583

 

Solano

 

November 3, 1945

 

344

 

 

6

 

Sonoma

 

November 3, 1945

 

665

 

 

21

 

Tulare

 

November 3, 1945

 

1141

 

 

382

 

Ventura

 

November 15, 1983

 

Doc. No. 130177

 

 

 

Yuba

 

November 3, 1945

 

94

 

 

23

 

 

Ninth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

August 31, 1951

 

6525

 

 

237

 

Butte

 

August 30, 1951

 

603

 

 

1

 

Contra Costa

 

August 30, 1951

 

1814

 

 

508

 

Fresno

 

February 21, 1962

 

4681

 

 

437

 

Glenn

 

August 30, 1951

 

266

 

 

63

 

Kern

 

August 29, 1951

 

1840

 

 

373

 

Kings

 

August 30, 1951

 

502

 

 

228

 

Los Angeles

 

August 29, 1951

 

37102

 

 

345

 

Monterey

 

February 21, 1962

 

Reel 23

 

 

207

 

City and County of San Francisco

 

August 30, 1951

 

5773

 

 

355

 

San Joaquin

 

August 30, 1951

 

1372

 

 

123

 

San Mateo

 

August 30, 1951

 

2150

 

 

298

 

Santa Clara

 

August 30, 1951

 

2275

 

 

295

 

Solano

 

August 31, 1951

 

592

 

 

136

 

Sonoma

 

August 31, 1951

 

1072

 

 

420

 

Tulare

 

August 30, 1951

 

1539

 

 

528

 

Ventura

 

November 15, 1983

 

Doc. No. 130178

 

 

 

Yuba

 

August 31, 1951

 

155

 

 

177

 

 

E-3

--------------------------------------------------------------------------------



 

Tenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

July 10, 1953

 

7078

 

 

451

 

Butte

 

July 9, 1953

 

679

 

 

45

 

Contra Costa

 

July 9, 1953

 

2157

 

 

453

 

Fresno

 

February 21, 1962

 

4681

 

 

540

 

Glenn

 

July 9, 1953

 

297

 

 

139

 

Kern

 

July 8, 1953

 

2102

 

 

215

 

Kings

 

July 9, 1953

 

561

 

 

249

 

Los Angeles

 

July 8, 1953

 

42134

 

 

371

 

Monterey

 

February 21, 1962

 

Reel 23

 

 

314

 

City and County of San Francisco

 

July 9, 1953

 

6190

 

 

21

 

San Joaquin

 

July 9, 1953

 

1540

 

 

523

 

San Mateo

 

July 10, 1953

 

2443

 

 

248

 

Santa Clara

 

July 9, 1953

 

2680

 

 

50

 

Solano

 

July 9, 1953

 

677

 

 

4

 

Sonoma

 

July 10, 1953

 

1218

 

 

348

 

Tulare

 

July 9, 1953

 

1686

 

 

314

 

Ventura

 

November 15, 1983

 

Doc. No. 130179

 

 

 

Yuba

 

July 10, 1953

 

181

 

 

1

 

 

Eleventh Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

August 20, 1954

 

7404

 

 

181

 

Butte

 

August 20, 1954

 

732

 

 

496

 

Contra Costa

 

August 20, 1954

 

2368

 

 

164

 

Fresno

 

February 21, 1962

 

4681

 

 

604

 

Glenn

 

August 20, 1954

 

314

 

 

369

 

Kern

 

August 20, 1954

 

2278

 

 

  74

 

Kings

 

August 20, 1954

 

594

 

 

449

 

Los Angeles

 

August 19, 1954

 

45365

 

 

  64

 

Monterey

 

February 21, 1962

 

Reel 23

 

 

377

 

City and County of San Francisco

 

August 20, 1954

 

6435

 

 

421

 

San Joaquin

 

August 20, 1954

 

1662

 

 

316

 

San Mateo

 

August 19, 1954

 

2636

 

 

330

 

Santa Clara

 

August 20, 1954

 

2942

 

 

331

 

Solano

 

August 19, 1954

 

728

 

 

10

 

Sonoma

 

August 20, 1954

 

1290

 

 

234

 

Tulare

 

August 20, 1954

 

1772

 

 

388

 

Ventura

 

November 15, 1983

 

Document No. 130180

 

 

 

Yuba

 

August 20, 1954

 

195

 

 

490

 

 

E-4

--------------------------------------------------------------------------------



 

Twelfth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

October 7, 1955

 

7806

 

 

501

 

Butte

 

October 7, 1955

 

794

 

 

9

 

Contra Costa

 

October 7, 1955

 

2625

 

 

417

 

Fresno

 

February 21, 1962

 

4681

 

 

665

 

Glenn

 

October 7, 1955

 

331

 

 

350

 

Kern

 

October 6, 1955

 

2498

 

 

171

 

Kings

 

October 7, 1955

 

628

 

 

1

 

Los Angeles

 

October 6, 1955

 

49158

 

 

316

 

Monterey

 

February 21, 1962

 

Reel 23

 

 

439

 

City and County of San Francisco

 

October 7, 1955

 

6711

 

 

525

 

San Joaquin

 

October 7, 1955

 

1797

 

 

300

 

San Mateo

 

October 7, 1955

 

2890

 

 

480

 

Santa Clara

 

October 7, 1955

 

3299

 

 

406

 

Solano

 

October 7, 1955

 

792

 

 

422

 

Sonoma

 

October 7, 1955

 

1384

 

 

2

 

Tulare

 

October 7, 1955

 

1864

 

 

548

 

Ventura

 

November 15, 1983

 

Doc. No. 130181

 

 

 

Yuba

 

October 7, 1955

 

213

 

 

593

 

 

Thirteenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

December 7, 1956

 

8226

 

 

15

 

Butte

 

December 7, 1956

 

859

 

 

117

 

Contra Costa

 

December 7, 1956

 

2894

 

 

20

 

Fresno

 

February 21, 1962

 

4681

 

 

729

 

Glenn

 

December 7, 1956

 

348

 

 

217

 

Kern

 

December 6, 1956

 

2699

 

 

390

 

Kings

 

December 7, 1956

 

666

 

 

316

 

Los Angeles

 

December 6, 1956

 

53054

 

 

61

 

Monterey

 

February 21, 1962

 

Reel 23

 

 

503

 

City and County of San Francisco

 

December 10, 1956

 

6970

 

 

41

 

San Joaquin

 

December 7, 1956

 

1925

 

 

1

 

San Mateo

 

December 7, 1956

 

3140

 

 

258

 

Santa Clara

 

December 7, 1956

 

3680

 

 

1

 

Solano

 

December 7, 1956

 

860

 

 

189

 

Sonoma

 

December 7, 1956

 

1489

 

 

28

 

Tulare

 

December 7, 1956

 

1961

 

 

551

 

Ventura

 

November 15, 1983

 

Doc. No. 130182

 

 

 

Yuba

 

December 7, 1956

 

233

 

 

65

 

 

Fourteenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

March 20, 1964

 

Reel 1155

 

 

Image 2

 

Butte

 

March 20, 1964

 

1303

 

 

8

 

Contra Costa

 

March 20, 1964

 

4578

 

 

360

 

Fresno

 

March 20, 1964

 

4980

 

 

337

 

 

E-5

--------------------------------------------------------------------------------



 

Glenn

 

March 20, 1964

 

463

 

 

1

 

Kern

 

March 19, 1964

 

3706

 

 

1

 

Los Angeles

 

March 19, 1964

 

D2401

 

 

6

 

Monterey

 

March 20, 1964

 

Reel 299

 

 

230

 

City and County of San Francisco

 

March 20, 1964

 

A734

 

 

966

 

San Joaquin

 

March 20, 1964

 

2801

 

 

126

 

San Mateo

 

March 19, 1964

 

4670

 

 

563

 

Santa Clara

 

March 20, 1964

 

6432

 

 

567

 

Solano

 

March 20, 1964

 

1259

 

 

331

 

Sonoma

 

March 19, 1964

 

2031

 

 

757

 

Tulare

 

March 20, 1964

 

2491

 

 

437

 

Ventura

 

November 15, 1983

 

Doc. No. 130183

 

 

 

Yuba

 

March 20, 1964

 

389

 

 

535

 

 

Fifteenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

November 4, 1965

 

1635

 

 

610

 

Butte

 

November 4, 1965

 

1398

 

 

67

 

Contra Costa

 

November 4, 1965

 

4987

 

 

469

 

Fresno

 

November 4, 1965

 

5236

 

 

699

 

Glenn

 

November 4, 1965

 

483

 

 

194

 

Kern

 

November 3, 1965

 

3889

 

 

476

 

Los Angeles

 

November 3, 1965

 

D3104

 

 

7

 

Monterey

 

November 4, 1965

 

432

 

 

526

 

City and County of San Francisco

 

November 4, 1965

 

A983

 

 

431

 

San Joaquin

 

November 4, 1965

 

2996

 

 

13

 

San Mateo

 

November 4, 1965

 

5056

 

 

588

 

Santa Clara

 

November 4, 1965

 

7166

 

 

234

 

Solano

 

November 3, 1965

 

1366

 

 

547

 

Sonoma

 

November 3, 1965

 

2167

 

 

261

 

Tulare

 

November 4, 1965

 

2619

 

 

12

 

Ventura

 

November 15, 1983

 

Doc. No. 130184

 

 

 

Yuba

 

November 4, 1965

 

422

 

 

562

 

 

Sixteenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

December 2, 1966

 

1881

 

 

788

 

Butte

 

December 2, 1966

 

1452

 

 

13

 

Contra Costa

 

December 2, 1966

 

5256

 

 

298

 

Fresno

 

December 2, 1966

 

5383

 

 

432

 

Glenn

 

December 2, 1966

 

495

 

 

555

 

Kern

 

December 1, 1966

 

3999

 

 

845

 

Los Angeles

 

December 1, 1966

 

D3496

 

 

236

 

Monterey

 

December 2, 1966

 

485

 

 

472

 

City and County of San Francisco

 

December 2, 1966

 

B101

 

 

10

 

San Joaquin

 

December 2, 1966

 

3090

 

 

511

 

 

E-6

--------------------------------------------------------------------------------



 

San Mateo

 

December 2, 1966

 

5244

 

 

411

 

Santa Clara

 

December 2, 1966

 

7579

 

 

440

 

Solano

 

December 1, 1966

 

1429

 

 

482

 

Sonoma

 

December 1, 1966

 

2243

 

 

434

 

Tulare

 

December 2, 1966

 

2686

 

 

249

 

Ventura

 

November 15, 1983

 

Doc. No. 130185

 

 

 

Yuba

 

December 2, 1966

 

443

 

 

434

 

 

Seventeenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

April 2, 1968

 

2154

 

 

273

 

Butte

 

April 2, 1968

 

1511

 

 

632

 

Contra Costa

 

April 2, 1968

 

5593

 

 

177

 

Fresno

 

April 3, 1968

 

5554

 

 

654

 

Glenn

 

April 2, 1968

 

507

 

 

326

 

Kern

 

April 3, 1968

 

4147

 

 

264

 

Los Angeles

 

April 2, 1968

 

D3959

 

 

10

 

Monterey

 

April 2, 1968

 

551

 

 

580

 

City and County of San Francisco

 

April 2, 1968

 

B230

 

 

362

 

San Joaquin

 

April 2, 1968

 

3199

 

 

132

 

San Mateo

 

April 2, 1968

 

5453

 

 

1

 

Santa Clara

 

April 2, 19688076

 

99

 

 

 

 

Solano

 

April 1, 1968

 

1501

 

 

35

 

Sonoma

 

April 3, 1968

 

2323

 

 

446

 

Tulare

 

April 3, 1968

 

2773

 

 

415

 

Ventura

 

November 15, 1983

 

Doc. No. 130186

 

 

 

Yuba

 

April 2, 1968

 

465

 

 

122

 

 

Eighteenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

April 3, 1970

 

2592

 

 

708

 

Butte

 

April 6, 1970

 

1608

 

 

505

 

Contra Costa

 

April 3, 1970

 

6099

 

 

58

 

Fresno

 

April 3, 1970

 

5775

 

 

371

 

Glenn

 

April 6, 1970

 

524

 

 

168

 

Kern

 

April 3, 1970

 

4384

 

 

72

 

Los Angeles

 

April 6, 1970

 

D4677

 

 

518

 

Monterey

 

April 6, 1970

 

645

 

 

921

 

City and County of San Francisco

 

April 6, 1970

 

B414

 

 

258

 

San Joaquin

 

April 3, 1970

 

3381

 

 

569

 

San Mateo

 

April 3, 1970

 

5766

 

 

1

 

Santa Clara

 

April 3, 1970

 

8878

 

 

585

 

Solano

 

April 3, 1970

 

1618

 

 

477

 

Sonoma

 

April 3, 1970

 

2453

 

 

531

 

Tulare

 

April 3, 1970

 

2889

 

 

894

 

Ventura

 

November 15, 1983

 

Doc. No. 130187

 

 

 

Yuba

 

April 6, 1970

 

497

 

 

84

 

 

E-7

--------------------------------------------------------------------------------



 

Nineteenth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

June 10, 1970

 

2632

 

 

835

 

Butte

 

June 11, 1970

 

1618

 

 

2

 

Contra Costa

 

June 10, 1970

 

6146

 

 

1

 

Fresno

 

June 10, 1970

 

5793

 

 

233

 

Glenn

 

June 11, 1970

 

526

 

 

170

 

Kern

 

June 9, 1970

 

4405

 

 

724

 

Los Angeles

 

June 10, 1970

 

D4736

 

 

731

 

Monterey

 

June 10, 1970

 

653

 

 

890

 

City and County of San Francisco

 

|June 11, 1970

 

B430

 

 

928

 

San Joaquin

 

June 10, 1970

 

3402

 

 

124

 

San Mateo

 

June 10, 1970

 

5792

 

 

57

 

Santa Clara

 

June 11, 1970

 

8949

 

 

586

 

Solano

 

June 10, 1970

 

1629

 

 

158

 

Sonoma

 

June 10, 1970

 

2465

 

 

923

 

Tulare

 

June 10, 1970

 

2898

 

 

231

 

Ventura

 

November 15, 1983

 

Doc. No. 130188

 

 

 

Yuba

 

June 11, 1970

 

500

 

 

77

 

 

Twentieth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

April 2, 1971

 

2820

 

 

92

 

Butte

 

April 2, 1971

 

1667

 

 

102

 

Contra Costa

 

April 2, 1971

 

6351

 

 

138

 

Fresno

 

April 2, 1971

 

5880

 

 

820

 

Glenn

 

April 2, 1971

 

533

 

 

530

 

Kern

 

April 1, 1971

 

4509

 

 

30

 

Los Angeles

 

April 1, 1971

 

D5014

 

 

368

 

Monterey

 

April 2, 1971

 

695

 

 

719

 

City and County of San Francisco

 

April 5, 1971

 

B507

 

 

812

 

San Joaquin

 

April 5, 1971

 

3509

 

 

305

 

San Mateo

 

April 2, 1971

 

5919

 

 

363

 

Santa Clara

 

April 2, 1971

 

9278

 

 

182

 

Solano

 

April 5, 1971

 

1677

 

 

384

 

Sonoma

 

April 2, 1971

 

2524

 

 

671

 

Tulare

 

April 2, 1971

 

2959

 

 

373

 

Ventura

 

November 15, 1983

 

Doc. No. 130189

 

 

 

Yuba

 

April 2, 1971

 

513

 

 

81

 

 

Twenty-first Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

December 14, 1972

 

3298

 

 

449

 

Butte

 

December 14, 1972

 

1805

 

 

96

 

 

E-8

--------------------------------------------------------------------------------



 

Contra Costa

 

December 14, 1972

 

6821

 

 

129

 

Fresno

 

December 14, 1972

 

6104

 

 

2

 

Glenn

 

December 14, 1972

 

554

 

 

371

 

Kern

 

December 15, 1972

 

4757

 

 

356

 

Los Angeles

 

December 14, 1972

 

D5698

 

 

815

 

Monterey

 

December 14, 1972

 

815

 

 

838

 

City and County of San Francisco

 

December 14, 1972

 

B708

 

 

675

 

San Joaquin

 

December 14, 1972

 

3718

 

 

161

 

San Mateo

 

December 14, 1972

 

6289

 

 

367

 

Santa Clara

 

December 14, 1972

 

0154

 

 

435

 

Solano

 

December 15, 1972

 

1795

 

 

147

 

Sonoma

 

December 14, 1972

 

2719

 

 

547

 

Tulare

 

December 14, 1972

 

3075

 

 

674

 

Ventura

 

November 15, 1983

 

Doc. No. 130190

 

 

 

Yuba

 

December 14, 1972

 

546

 

 

360

 

 

Twenty-second Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

December 27, 1972

 

3306

 

 

930

 

Butte

 

December 27, 1972

 

1807

 

 

385

 

Contra Costa

 

December 27, 1972

 

6829

 

 

150

 

Fresno

 

December 27, 1972

 

6108

 

 

355

 

Glenn

 

December 27, 1972

 

555

 

 

69

 

Kern

 

December 29, 1972

 

4762

 

 

140

 

Los Angeles

 

December 27, 1972

 

D5710

 

 

690

 

Monterey

 

December 27, 1972

 

818

 

 

40

 

City and County of San Francisco

 

December 27, 1972

 

B712

 

 

707

 

San Joaquin

 

December 27, 1972

 

3721

 

 

317

 

San Mateo

 

December 27, 1972

 

6296

 

 

114

 

Santa Clara

 

December 27, 1972

 

0171

 

 

29

 

Solano

 

December 29, 1972

 

1797

 

 

530

 

Sonoma

 

December 27, 1972

 

2722

 

 

782

 

Tulare

 

December 27, 1972

 

3078

 

 

118

 

Ventura

 

November 15, 1983

 

Doc. No. 130191

 

 

 

Yuba

 

December 27, 1972

 

547

 

 

158

 

 

Twenty-third Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

December 27, 1972

 

3307

 

 

1

 

Butte

 

December 27, 1972

 

1807

 

 

433

 

Contra Costa

 

December 27, 1972

 

6829

 

 

197

 

Fresno

 

December 27, 1972

 

6108

 

 

307

 

Glenn

 

December 27, 1972

 

555

 

 

116

 

Kern

 

December 27, 1972

 

4762

 

 

187

 

Los Angeles

 

December 27, 1972

 

D5710

 

 

737

 

Monterey

 

December 27, 1972

 

818

 

 

87

 

 

E-9

--------------------------------------------------------------------------------



 

City and County of San Francisco

 

December 27, 1972

 

B712

 

 

733

 

San Joaquin

 

December 27, 1972

 

3721

 

 

269

 

San Mateo

 

December 27, 1972

 

6296

 

 

161

 

Santa Clara

 

December 27, 1972

 

0171

 

 

76

 

Solano

 

December 27, 1972

 

1797

 

 

577

 

Sonoma

 

December 27, 1972

 

2722

 

 

830

 

Tulare

 

December 27, 1972

 

3078

 

 

165

 

Ventura

 

November 15, 1983

 

Doc. No. 130192

 

 

 

Yuba

 

December 27, 1972

 

547

 

 

205

 

 

Twenty-fourth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

March 22, 1974

 

3635

 

 

156

 

Butte

 

March 22, 1974

 

1896

 

 

665

 

Contra Costa

 

March 22, 1974

 

7183

 

 

54

 

Fresno

 

March 22, 1974

 

6279

 

 

513

 

Glenn

 

March 22, 1974

 

570

 

 

163

 

Kern

 

March 22, 1974

 

4832

 

 

519

 

Los Angeles

 

March 22, 1974

 

D6209

 

 

133

 

Monterey

 

March 22, 1974

 

902

 

 

1

 

City and County of San Francisco

 

March 22, 1974

 

B866

 

 

907

 

San Joaquin

 

March 22, 1974

 

3856

 

 

1

 

San Mateo

 

March 22, 1974

 

6574

 

 

611

 

Santa Clara

 

March 22, 1974

 

815

 

 

125

 

Solano

 

March 22, 1974

 

1974

 

 

11482

 

Sonoma

 

March 22, 1974

 

2847

 

 

542

 

Tulare

 

March 22, 1974

 

3166

 

 

315

 

Ventura

 

November 15, 1983

 

Doc. No. 130193

 

 

 

Yuba

 

March 22, 1974

 

571

 

 

423

 

 

Twenty-fifth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

June 20, 1975

 

4007

 

 

676

 

Butte

 

June 20, 1975

 

1995

 

 

455

 

Contra Costa

 

June 20, 1975

 

7543

 

 

54

 

Fresno

 

June 20, 1975

 

6447

 

 

21

 

Glenn

 

June 20, 1975

 

587

 

 

128

 

Kern

 

June 20, 1975

 

4901

 

 

154

 

Los Angeles

 

June 20, 1975

 

D6698

 

 

184

 

Monterey

 

June 20, 1975

 

985

 

 

335

 

City and County of San Francisco

 

June 20, 1975

 

C30

 

 

188

 

San Joaquin

 

June 20, 1975

 

3996

 

 

258

 

San Mateo

 

June 20, 1975

 

6872

 

 

1

 

Santa Clara

 

June 20, 1975

 

B474

 

 

219

 

Solano

 

June 20, 1975

 

1975

 

 

25377

 

Sonoma

 

June 20, 1975

 

2970

 

 

761

 

Tulare

 

June 20, 1975

 

3249

 

 

11

 

Ventura

 

November 15, 1983

 

Doc. No. 130195

 

 

 

Yuba

 

June 20, 1975

 

595

 

 

695

 

 

E-10

--------------------------------------------------------------------------------



 

Twenty-sixth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

June 10, 1976

 

4397

 

 

342

 

Butte

 

June 10, 1976

 

2077

 

 

441

 

Contra Costa

 

June 10, 1976

 

7896

 

 

746

 

Fresno

 

June 11, 1976

 

6608

 

 

364

 

Glenn

 

June 10, 1976

 

600

 

 

137

 

Kern

 

June 11, 1976

 

4960

 

 

1166

 

Los Angeles

 

June 10, 1976

 

10257

 

 

734

 

Monterey

 

June 10, 1976

 

1060

 

 

798

 

City and County of San Francisco

 

June 10, 1976

 

C184

 

 

1

 

San Joaquin

 

June 10, 1976

 

4136

 

 

42

 

San Mateo

 

June 10, 1976

 

7151

 

 

667

 

Santa Clara

 

June 10, 1976

 

C073

 

 

688

 

Solano

 

June 10, 1976

 

1976

 

 

31463

 

Sonoma

 

June 10, 1976

 

3089

 

 

913

 

Tulare

 

June 10, 1976

 

3326

 

 

626

 

Ventura

 

November 15, 1983

 

Doc. No. 130195

 

 

 

Yuba

 

June 10, 1976

 

616

 

 

512

 

 

Twenty-seventh Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

March 24, 1978

 

5312

 

 

57

 

Butte

 

March 24, 1978

 

2268

 

 

279

 

Fresno

 

March 27, 1978

 

6997

 

 

25

 

Glenn

 

March 24, 1978

 

626

 

 

594

 

Kern

 

March 24, 1978

 

5098

 

 

1124

 

Los Angeles

 

March 24, 1978

 

Doc. No. 78-310554

 

 

 

Monterey

 

March 24, 1978

 

1227

 

 

755

 

City and County of San Francisco

 

March 24, 1978

 

C538

 

 

664

 

San Joaquin

 

March 27, 1978

 

4377

 

 

286

 

San Mateo

 

March 24, 1978

 

7728

 

 

715

 

Santa Clara

 

March 24, 1978

 

D549

 

 

102

 

Solano

 

March 24, 1978

 

21803

 

 

73

 

Sonoma

 

March 24, 1978

 

3371

 

 

634

 

Tulare

 

March 27, 1978

 

3315

 

 

618

 

Ventura

 

November 15, 1983

 

Doc. No. 130196

 

 

 

Yuba

 

March 24, 1978

 

662

 

 

589

 

 

E-11

--------------------------------------------------------------------------------



 

Twenty-eighth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

August 28, 1978

 

5551

 

 

62

 

Butte

 

August 28, 1978

 

2318

 

 

170

 

Fresno

 

August 28, 1978

 

7107

 

 

2

 

Glenn

 

August 28, 1978

 

633

 

 

666

 

Kern

 

August 28, 1978

 

5135

 

 

674

 

Los Angeles

 

August 28, 1978

 

Doc. No. 78-951209

 

 

 

Monterey

 

August 28, 1978

 

1270

 

 

1030

 

City and County of San Francisco

 

August 28, 1978

 

C631

 

 

740

 

San Joaquin

 

August 28, 1978

 

4442

 

 

141

 

San Mateo

 

August 28, 1978

 

7774

 

 

1709

 

Santa Clara

 

August 28, 1978

 

D914

 

 

715

 

Solano

 

August 28, 1978

 

71420

 

 

 

 

Sonoma

 

August 28, 1978

 

3445

 

 

337

 

Tulare

 

August 28, 1978

 

3566

 

 

14

 

Ventura

 

November 15, 1983

 

Doc. No. 130197

 

 

 

Yuba

 

August 28, 1978

 

675

 

 

331

 

 

Twenty-ninth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Volume of
Official Records

 

Pages At Which
Record Commences

Alameda

 

March 28, 1980

 

80-055698

 

 

 

Butte

 

March 28, 1980

 

2500

 

503

 

Fresno

 

March 31, 1980

 

7494

 

230

 

Glenn

 

March 31, 1980

 

663

 

509

 

Kern

 

March 28, 1980

 

5275

 

818

 

Los Angeles

 

March 31, 1980

 

Doc. No. 80-318971

 

 

 

Monterey

 

March 31, 1980

 

1399

 

636

 

City and County of San Francisco

 

March 28, 1980

 

C970

 

327

 

San Joaquin

 

March 31, 1980

 

80020795

 

 

 

San Mateo

 

March 28, 1980

 

7948

 

1952

 

Santa Clara

 

March 28, 1980

 

F233

 

366

 

Solano

 

March 28, 1980

 

23159

 

 

 

Sonoma

 

March 28, 1980

 

80-18782

 

 

 

Tulare

 

March 31, 1980

 

3753

 

500

 

Ventura

 

November 15, 1983

 

Doc. No. 130198

 

 

 

Yuba

 

March 28, 1980

 

722

 

625

 

 

Thirtieth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

January 2, 1981

 

81-000002

 

 

Butte

 

January 2, 1981

 

81-113

 

2583-250

Fresno

 

January 2, 1981

 

401

 

7651-362

Glenn

 

January 2, 1981

 

0023

 

678-226

Kern

 

January 5, 1981

 

000286

 

5342-1512

Los Angeles

 

January 2, 1981

 

81-2293

 

 

Monterey

 

January 2, 1981

 

G00066

 

1456-551

 

E-12

--------------------------------------------------------------------------------



 

City and County of San Francisco

 

December 31, 1980

 

D044298

 

D127-551

San Joaquin

 

January 2, 1981

 

81000191

 

 

San Mateo

 

January 2, 1981

 

0507AS

 

 

Santa Clara

 

January 2, 1981

 

6941984

 

F825-269

Solano

 

January 2, 1981

 

60 Pg. 90-156

 

 

Sonoma

 

January 2, 1981

 

81-000131

 

 

Tulare

 

January 2, 1981

 

189

 

3828-412

Ventura

 

November 15, 1983

 

130199

 

 

Yuba

 

January 2, 1981

 

7644

 

743-99

 

Thirty-first Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

May 4, 1982

 

82-064230

 

 

Butte

 

May 4, 1982

 

82-12318

 

2715-529

Fresno

 

May 3, 1982

 

37212

 

7901-572

Glenn

 

May 4, 1982

 

1908

 

704-299

Kern

 

May 3, 1982

 

40614

 

5456-1478

Los Angeles

 

May 3, 1982

 

82-445736

 

 

Monterey

 

May 3, 1982

 

G17137

 

1549-234

City and County of San Francisco

 

May 3, 1982

 

D198127

 

D392-276

San Joaquin

 

May 4, 1982

 

82022803

 

 

San Mateo

 

May 3, 1982

 

82035410

 

 

Santa Clara

 

May 3, 1982

 

7353398

 

 

Solano

 

May 3, 1982

 

15522

 

Pg. 26792

Sonoma

 

May 3, 1982

 

82-23083

 

 

Tulare

 

May 3, 1982

 

19242

 

3961-163

Ventura

 

November 15, 1983

 

130200

 

 

Yuba

 

May 3, 1982

 

10984

 

775-263

 

Thirty-second Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

October 13, 1983

 

83-191597

 

 

Butte

 

October 13, 1983

 

83-34081

 

2874-684

Fresno

 

October 13, 1983

 

83095135

 

 

Glenn

 

October 13, 1983

 

4435

 

733-446

Kern

 

October 13, 1983

 

041161

 

5597-658

Los Angeles

 

October 13, 1983

 

83-1208172

 

 

Monterey

 

October 13, 1983

 

G46236

 

1674-1194

City and County of San Francisco

 

October 13, 1983

 

D408975

 

 

San Joaquin

 

October 13, 1983

 

83074718

 

 

San Mateo

 

October 13, 1983

 

83112077

 

 

Santa Clara

 

October 13, 1983

 

780561

 

H980-717

Solano

 

October 13, 1983

 

45171

 

Pg 85369

Sonoma

 

October 13, 1983

 

83069362

 

 

Tulare

 

October 13, 1983

 

51515

 

4120-726

Ventura

 

October 13, 1983

 

117059

 

 

Ventura re-recorded

 

November 15, 1983

 

130202

 

 

Yuba

 

October 13, 1983

 

3764

 

810-614

 

E-13

--------------------------------------------------------------------------------



 

Thirty-third Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

September 13, 1988

 

88-232083

 

 

Butte

 

September 13, 1988

 

88-031123

 

 

Fresno

 

September 13, 1988

 

88101543

 

 

Glenn

 

September 13, 1988

 

88-4023

 

 

Kern

 

September 13, 1988

 

31355

 

6162-1754

Los Angeles

 

September 13, 1988

 

88-1464893

 

 

Monterey

 

September 13, 1988

 

47561

 

2273-660

City and County of San Francisco

 

September 13, 1988

 

E243818

 

 

San Joaquin

 

September 13, 1988

 

88077190

 

 

San Mateo

 

September 13, 1988

 

88120443

 

 

Santa Clara

 

September 13, 1988

 

9833944

 

 

Solano

 

September 13, 1988

 

54422

 

1988-117737

Sonoma

 

September 13, 1988

 

88-77182

 

 

Tulare

 

September 13, 1988

 

58120

 

4745-662

Ventura

 

September 13, 1988

 

88-133327

 

 

Yuba

 

September 13, 1988

 

2818

 

 

 

Thirty-fourth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

December 20, 1990

 

90-332019

 

 

Butte

 

December 20, 1990

 

90-054231

 

 

Fresno

 

December 20, 1990

 

90155101

 

 

Glenn

 

December 21, 1990

 

90-6395

 

 

Kern

 

December 20, 1990

 

85807

 

6468-709

Los Angeles

 

December 20, 1990

 

90-2094360

 

 

Monterey

 

December 20, 1990

 

73725

 

2589-678

City and County of San Francisco

 

December 20, 1990

 

E836831

 

F276-480

San Joaquin

 

December 20, 1990

 

90122496

 

 

San Mateo

 

December 20, 1990

 

90165083

 

 

Santa Clara

 

December 21, 1990

 

10758142

 

 

Solano

 

December 20, 1990

 

99015

 

1990

Sonoma

 

December 20, 1990

 

90-122784

 

 

Tulare

 

December 20, 1990

 

83069

 

 

Ventura

 

December 20, 1990

 

90-187399

 

 

Yuba

 

December 20, 1990

 

90-14553

 

 

 

Thirty-fifth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

November 3, 1992

 

92-358477

 

 

Butte

 

November 3, 1992

 

92-050443

 

 

 

E-14

--------------------------------------------------------------------------------



 

Fresno

 

November 3, 1992

 

92167544

 

 

Glenn

 

November 3, 1992

 

92-5920

 

 

Kern

 

November 3, 1992

 

167635

 

6757-1488

Los Angeles

 

November 3, 1992

 

92-2022769

 

 

Monterey

 

November 3, 1992

 

78604

 

2867-956

City and County of San Francisco

 

November 3, 1992

 

F237077

 

 

San Joaquin

 

November 2, 1992

 

92127961

 

 

San Mateo

 

November 3, 1992

 

92180648

 

 

Santa Clara

 

November 3, 1992

 

11617179

 

 

Solano

 

November 3, 1992

 

101527

 

 

Sonoma

 

November 3, 1992

 

1992-137370

 

 

Tulare

 

November 3, 1992

 

92-081425

 

 

Ventura

 

November 3, 1992

 

92-198950

 

 

Yuba

 

November 3, 1992

 

92-13796

 

 

 

Thirty-sixth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

June 9, 1993

 

93-202253

 

 

Butte

 

June 9, 1993

 

93-023408

 

 

Fresno

 

June 9, 1993

 

93086809

 

 

Glenn

 

June 10, 1993

 

93-2925

 

 

Kern

 

June 9, 1993

 

82236

 

6859-1043

Los Angeles

 

June 9, 1993

 

93-1098735

 

 

Monterey

 

June 9, 1993

 

38484

 

 

City and County of San Francisco

 

June 9, 1993

 

F371252

 

F896-0727

San Joaquin

 

June 9, 1993

 

93067318

 

 

San Mateo

 

June 9, 1993

 

93094357

 

 

Santa Clara

 

June 9, 1993

 

11944269

 

 

Solano

 

June 9, 1993

 

93-51895

 

 

Sonoma

 

June 9, 1993

 

93-71358

 

 

Tulare

 

June 9, 1993

 

93-040396

 

 

Ventura

 

June 9, 1993

 

93-104242

 

 

Yuba

 

June 9, 1993

 

93-06640

 

 

 

Thirty-seventh Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

September 28, 1993

 

93342967

 

 

Butte

 

September 28, 1993

 

93-041800

 

 

Fresno

 

September 28, 1993

 

93148269

 

 

Glenn

 

September 28, 1993

 

93-5140

 

 

Kern

 

September 28, 1993

 

140436

 

6915-188

Los Angeles

 

September 28, 1993

 

93-1891500

 

 

Monterey

 

September 28, 1993

 

66464

 

 

City and County of San Francisco

 

September 28, 1993

 

F456929

 

F973-511

San Joaquin

 

September 28, 1993

 

93111959

 

 

San Mateo

 

September 28, 1993

 

93164391

 

 

 

E-15

--------------------------------------------------------------------------------



 

Santa Clara

 

September 28, 1993

 

12128051

 

 

Solano

 

September 28, 1993

 

93-88880

 

1993

Sonoma

 

September 28, 1993

 

93-121864

 

 

Tulare

 

September 28, 1993

 

93-069108A

 

 

Ventura

 

September 28, 1993

 

93-181168

 

 

Yuba

 

September 28, 1993

 

93-11284

 

 

 

Thirty-eighth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Alameda

 

November 2, 1993

 

93390873

 

 

Butte

 

November 2, 1993

 

93-048806

 

 

Fresno

 

November 2, 1993

 

93170561

 

 

Glenn

 

November 2, 1993

 

93-5825

 

 

Kern

 

November 2, 1993

 

162046

 

6935-2210

Lake

 

March 19, 2009

 

2009004258

 

 

Los Angeles

 

November 2, 1993

 

93-2143052

 

 

Monterey

 

November 2, 1993

 

77734

 

 

City and County of San Francisco

 

November 2, 1993

 

F477371

 

F997-0471

San Joaquin

 

November 2, 1993

 

93129084

 

 

San Mateo

 

November 2, 1993

 

93188734

 

 

Santa Clara

 

November 2, 1993

 

12188841

 

 

Solano

 

November 2, 1993

 

1993-104293

 

1993

Sonoma

 

November 2, 1993

 

93-140937

 

 

Tulare

 

November 2, 1993

 

93-078948A

 

 

Ventura

 

November 2, 1993

 

92-208807

 

 

Yuba

 

November 2, 1993

 

93-12958

 

 

 

Memorandum of Indenture referencing the First through Thirty-eighth Supplemental
Indentures

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

(Reel Image)

Marin

 

March 30, 2009

 

2009-0015722

 

 

 

Thirty-ninth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119008

 

 

Butte

 

April 21, 2009

 

2009-0013432

 

 

Fresno

 

April 20, 2009

 

2009-0052637

 

 

Glenn

 

April 21, 2009

 

2009-1905

 

 

Kern

 

April 20, 2009

 

0209055645

 

 

Lake

 

April 20, 2009

 

2009006046

 

 

Los Angeles

 

April 20, 2009

 

20090566180

 

 

Marin

 

April 22, 2009

 

2009-0020894

 

 

Monterey

 

April 20, 2009

 

2009023402

 

 

San Joaquin

 

April 20, 2009

 

2009-058460

 

 

San Mateo

 

April 20, 2009

 

2009-046297

 

 

 

E-16

--------------------------------------------------------------------------------



 

Santa Clara

 

April 20, 2009

 

20217134

 

 

Solano

 

April 20, 2009

 

200900029003

 

 

Sonoma

 

April 20, 2009

 

2009035713

 

 

Tulare

 

April 20, 2009

 

2009-0023090

 

 

Ventura

 

April 20, 2009

 

20090420-00061689-0

 

 

Yuba

 

April 20, 2009

 

2009R-005256

 

 

 

Fortieth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119009

 

 

Butte

 

April 21, 2009

 

2009-0013433

 

 

Fresno

 

April 20, 2009

 

2009-0052638

 

 

Glenn

 

April 21, 2009

 

2009-1906

 

 

Kern

 

April 20, 2009

 

0209055646

 

 

Lake

 

April 20, 2009

 

2009006047

 

 

Los Angeles

 

April 20, 2009

 

20090566181

 

 

Marin

 

April 22, 2009

 

2009-0020895

 

 

Monterey

 

April 20, 2009

 

2009023403

 

 

San Joaquin

 

April 20, 2009

 

2009-058461

 

 

San Mateo

 

April 20, 2009

 

2009-046298

 

 

Santa Clara

 

April 20, 2009

 

20217135

 

 

Solano

 

April 20, 2009

 

200900029004

 

 

Sonoma

 

April 20, 2009

 

2009035714

 

 

Tulare

 

April 20, 2009

 

2009-0023091

 

 

Ventura

 

April 20, 2009

 

20090420-00061690-0

 

 

Yuba

 

April 20, 2009

 

2009R-005257

 

 

 

Forty-first Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119010

 

 

Butte

 

April 21, 2009

 

2009-0013434

 

 

Fresno

 

April 20, 2009

 

2009-0052639

 

 

Glenn

 

April 21, 2009

 

2009-1907

 

 

Kern

 

April 20, 2009

 

0209055647

 

 

Lake

 

April 20, 2009

 

2009006048

 

 

Los Angeles

 

April 20, 2009

 

20090566182

 

 

Marin

 

April 22, 2009

 

2009-0020896

 

 

Monterey

 

April 20, 2009

 

2009023404

 

 

San Joaquin

 

April 20, 2009

 

2009-058462

 

 

San Mateo

 

April 20, 2009

 

2009-046299

 

 

Santa Clara

 

April 20, 2009

 

20217136

 

 

Solano

 

April 20, 2009

 

200900029005

 

 

Sonoma

 

April 20, 2009

 

2009035715

 

 

Tulare

 

April 20, 2009

 

2009-0023092

 

 

Ventura

 

April 20, 2009

 

20090420-00061691-0

 

 

Yuba

 

April 20, 2009

 

2009R-005258

 

 

 

E-17

--------------------------------------------------------------------------------



 

Forty-second Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119011

 

 

Butte

 

April 21, 2009

 

2009-0013435

 

 

Fresno

 

April 20, 2009

 

2009-0052640

 

 

Glenn

 

April 21, 2009

 

2009-1908

 

 

Kern

 

April 20, 2009

 

0209055648

 

 

Lake

 

April 20, 2009

 

2009006049

 

 

Los Angeles

 

April 20, 2009

 

20090566183

 

 

Marin

 

April 22, 2009

 

2009-0020897

 

 

Monterey

 

April 20, 2009

 

2009023405

 

 

San Joaquin

 

April 20, 2009

 

2009-058463

 

 

San Mateo

 

April 20, 2009

 

2009-046300

 

 

Santa Clara

 

April 20, 2009

 

20217137

 

 

Solano

 

April 20, 2009

 

200900029006

 

 

Sonoma

 

April 20, 2009

 

2009035716

 

 

Tulare

 

April 20, 2009

 

2009-0023093

 

 

Ventura

 

April 20, 2009

 

20090420-00061692-0

 

 

Yuba

 

April 20, 2009

 

2009R-005259

 

 

 

Forty-third Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119012

 

 

Butte

 

April 21, 2009

 

2009-0013436

 

 

Fresno

 

April 20, 2009

 

2009-0052641

 

 

Glenn

 

April 21, 2009

 

2009-1909

 

 

Kern

 

April 20, 2009

 

0209055649

 

 

Lake

 

April 20, 2009

 

2009006050

 

 

Los Angeles

 

April 20, 2009

 

20090566184

 

 

Marin

 

April 22, 2009

 

2009-0020898

 

 

Monterey

 

April 20, 2009

 

2009023406

 

 

San Joaquin

 

April 20, 2009

 

2009-058464

 

 

San Mateo

 

April 20, 2009

 

2009-046301

 

 

Santa Clara

 

April 20, 2009

 

20217138

 

 

Solano

 

April 20, 2009

 

200900029007

 

 

Sonoma

 

April 20, 2009

 

2009035717

 

 

Tulare

 

April 20, 2009

 

2009-0023094

 

 

Ventura

 

April 20, 2009

 

20090420-00061693-0

 

 

Yuba

 

April 20, 2009

 

2009R-005260

 

 

 

Forty-fourth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119013

 

 

Butte

 

April 21, 2009

 

2009-0013437

 

 

Fresno

 

April 20, 2009

 

2009-0052642

 

 

Glenn

 

April 21, 2009

 

2009-1910

 

 

Kern

 

April 20, 2009

 

0209055650

 

 

 

E-18

--------------------------------------------------------------------------------



 

Lake

 

April 20, 2009

 

2009006051

 

 

Los Angeles

 

April 20, 2009

 

20090566185

 

 

Marin

 

April 22, 2009

 

2009-0020899

 

 

Monterey

 

April 20, 2009

 

2009023407

 

 

San Joaquin

 

April 20, 2009

 

2009-058465

 

 

San Mateo

 

April 20, 2009

 

2009-046302

 

 

Santa Clara

 

April 20, 2009

 

20217139

 

 

Solano

 

April 20, 2009

 

200900029030

 

 

Sonoma

 

April 20, 2009

 

2009035718

 

 

Tulare

 

April 20, 2009

 

2009-0023095

 

 

Ventura

 

April 20, 2009

 

20090420-00061694-0

 

 

Yuba

 

April 20, 2009

 

2009R-005261

 

 

 

Forty-fifth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119014

 

 

Butte

 

April 21, 2009

 

2009-0013438

 

 

Fresno

 

April 20, 2009

 

2009-0052643

 

 

Glenn

 

April 21, 2009

 

2009-1911

 

 

Kern

 

April 20, 2009

 

0209055651

 

 

Lake

 

April 20, 2009

 

2009006052

 

 

Los Angeles

 

April 20, 2009

 

20090566186

 

 

Marin

 

April 22, 2009

 

2009-0020900

 

 

Monterey

 

April 20, 2009

 

2009023408

 

 

San Joaquin

 

April 20, 2009

 

2009-058466

 

 

San Mateo

 

April 20, 2009

 

2009-046303

 

 

Santa Clara

 

April 20, 2009

 

20217140

 

 

Solano

 

April 20, 2009

 

200900029031

 

 

Sonoma

 

April 20, 2009

 

2009035719

 

 

Tulare

 

April 20, 2009

 

2009-0023096

 

 

Ventura

 

April 20, 2009

 

20090420-00061695-0

 

 

Yuba

 

April 20, 2009

 

2009R-005262

 

 

 

Forty-sixth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119015

 

 

Butte

 

April 21, 2009

 

2009-0013439

 

 

Fresno

 

April 20, 2009

 

2009-0052644

 

 

Glenn

 

April 21, 2009

 

2009-1912

 

 

Kern

 

April 20, 2009

 

0209055652

 

 

Lake

 

April 20, 2009

 

2009006053

 

 

Los Angeles

 

April 20, 2009

 

20090566187

 

 

Marin

 

April 22, 2009

 

2009-0020901

 

 

Monterey

 

April 20, 2009

 

2009023409

 

 

San Joaquin

 

April 20, 2009

 

2009-058467

 

 

San Mateo

 

April 20, 2009

 

2009-046304

 

 

Santa Clara

 

April 20, 2009

 

20217141

 

 

Solano

 

April 20, 2009

 

200900029032

 

 

Sonoma

 

April 20, 2009

 

2009035720

 

 

 

E-19

--------------------------------------------------------------------------------



 

Tulare

 

April 20, 2009

 

2009-0023097

 

 

Ventura

 

April 20, 2009

 

20090420-00061700-0

 

 

Yuba

 

April 20, 2009

 

2009R-005263

 

 

 

Forty-seventh Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119016

 

 

Butte

 

April 21, 2009

 

2009-0013440

 

 

Fresno

 

April 20, 2009

 

2009-0052645

 

 

Glenn

 

April 21, 2009

 

2009-1913

 

 

Kern

 

April 20, 2009

 

0209055653

 

 

Lake

 

April 20, 2009

 

2009006054

 

 

Los Angeles

 

April 20, 2009

 

20090566188

 

 

Marin

 

April 22, 2009

 

2009-0020902

 

 

Monterey

 

April 20, 2009

 

2009023410

 

 

San Joaquin

 

April 20, 2009

 

2009-058468

 

 

San Mateo

 

April 20, 2009

 

2009-046305

 

 

Santa Clara

 

April 20, 2009

 

20217142

 

 

Solano

 

April 20, 2009

 

200900029033

 

 

Sonoma

 

April 20, 2009

 

2009035721

 

 

Tulare

 

April 20, 2009

 

2009-0023098

 

 

Ventura

 

April 20, 2009

 

20090420-00061699-0

 

 

Yuba

 

April 20, 2009

 

2009R-005264

 

 

 

Forty-eighth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119017

 

 

Butte

 

April 21, 2009

 

2009-0013441

 

 

Fresno

 

April 20, 2009

 

2009-0052646

 

 

Glenn

 

April 21, 2009

 

2009-1914

 

 

Kern

 

April 20, 2009

 

0209055654

 

 

Lake

 

April 20, 2009

 

2009006055

 

 

Los Angeles

 

April 20, 2009

 

20090566189

 

 

Marin

 

April 22, 2009

 

2009-0020903

 

 

Monterey

 

April 20, 2009

 

2009023411

 

 

San Joaquin

 

April 20, 2009

 

2009-058469

 

 

San Mateo

 

April 20, 2009

 

2009-046306

 

 

Santa Clara

 

April 20, 2009

 

20217143

 

 

Solano

 

April 20, 2009

 

200900029034

 

 

Sonoma

 

April 20, 2009

 

2009035722

 

 

Tulare

 

April 20, 2009

 

2009-0023099

 

 

Ventura

 

April 20, 2009

 

20090420-00061698-0

 

 

Yuba

 

April 20, 2009

 

2009R-005265

 

 

 

E-20

--------------------------------------------------------------------------------



 

Forty-ninth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119018

 

 

Butte

 

April 21, 2009

 

2009-0013442

 

 

Fresno

 

April 20, 2009

 

2009-0052647

 

 

Glenn

 

April 21, 2009

 

2009-1915

 

 

Kern

 

April 20, 2009

 

0209055655

 

 

Lake

 

April 20, 2009

 

2009006056

 

 

Los Angeles

 

April 20, 2009

 

20090566190

 

 

Marin

 

April 22, 2009

 

2009-0020904

 

 

Monterey

 

April 20, 2009

 

2009023412

 

 

San Joaquin

 

April 20, 2009

 

2009-058470

 

 

San Mateo

 

April 20, 2009

 

2009-046307

 

 

Santa Clara

 

April 20, 2009

 

20217144

 

 

Solano

 

April 20, 2009

 

200900029041

 

 

Sonoma

 

April 20, 2009

 

2009035723

 

 

Tulare

 

April 20, 2009

 

2009-0023100

 

 

Ventura

 

April 20, 2009

 

20090420-00061697-0

 

 

Yuba

 

April 20, 2009

 

2009R-005266

 

 

 

Fiftieth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119019

 

 

Butte

 

April 21, 2009

 

2009-0013443

 

 

Fresno

 

April 20, 2009

 

2009-0052648

 

 

Glenn

 

April 21, 2009

 

2009-1916

 

 

Kern

 

April 20, 2009

 

0209055656

 

 

Lake

 

April 20, 2009

 

2009006057

 

 

Los Angeles

 

April 20, 2009

 

20090566191

 

 

Marin

 

April 22, 2009

 

2009-0020905

 

 

Monterey

 

April 20, 2009

 

2009023413

 

 

San Joaquin

 

April 20, 2009

 

2009-058471

 

 

San Mateo

 

April 20, 2009

 

2009-046308

 

 

Santa Clara

 

April 20, 2009

 

20217145

 

 

Solano

 

April 20, 2009

 

200900029042

 

 

Sonoma

 

April 20, 2009

 

2009035724

 

 

Tulare

 

April 20, 2009

 

2009-0023101

 

 

Ventura

 

April 20, 2009

 

20090420-00061696-0

 

 

Yuba

 

April 20, 2009

 

2009R-005267

 

 

 

Fifty-first Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119020

 

 

Butte

 

April 21, 2009

 

2009-0013444

 

 

Fresno

 

April 20, 2009

 

2009-0052649

 

 

Glenn

 

April 21, 2009

 

2009-1917

 

 

Kern

 

April 20, 2009

 

0209055657

 

 

Lake

 

April 20, 2009

 

2009006058

 

 

Los Angeles

 

April 20, 2009

 

20090566192

 

 

Marin

 

April 22, 2009

 

2009-0020906

 

 

 

E-21

--------------------------------------------------------------------------------



 

Monterey

 

April 20, 2009

 

2009023414

 

 

San Joaquin

 

April 20, 2009

 

2009-058472

 

 

San Mateo

 

April 20, 2009

 

2009-046309

 

 

Santa Clara

 

April 20, 2009

 

20217146

 

 

Solano

 

April 20, 2009

 

200900029043

 

 

Sonoma

 

April 20, 2009

 

2009035725

 

 

Tulare

 

April 20, 2009

 

2009-0023102

 

 

Ventura

 

April 20, 2009

 

20090420-00061707-0

 

 

Yuba

 

April 20, 2009

 

2009R-005268

 

 

 

Fifty-second Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119021

 

 

Butte

 

April 21, 2009

 

2009-0013445

 

 

Fresno

 

April 20, 2009

 

2009-0052650

 

 

Glenn

 

April 21, 2009

 

2009-1918

 

 

Kern

 

April 20, 2009

 

0209055658

 

 

Lake

 

April 20, 2009

 

2009006059

 

 

Los Angeles

 

April 20, 2009

 

20090566193

 

 

Marin

 

April 22, 2009

 

2009-0020907

 

 

Monterey

 

April 20, 2009

 

2009023415

 

 

San Joaquin

 

April 20, 2009

 

2009-058473

 

 

San Mateo

 

April 20, 2009

 

2009-046310

 

 

Santa Clara

 

April 20, 2009

 

20217147

 

 

Solano

 

April 20, 2009

 

200900029044

 

 

Sonoma

 

April 20, 2009

 

2009035726

 

 

Tulare

 

April 20, 2009

 

2009-0023103

 

 

Ventura

 

April 20, 2009

 

20090420-00061706-0

 

 

Yuba

 

April 20, 2009

 

2009R-005269

 

 

 

Fifty-third Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119022

 

 

Butte

 

April 21, 2009

 

2009-0013446

 

 

Fresno

 

April 20, 2009

 

2009-0052651

 

 

Glenn

 

April 21, 2009

 

2009-1919

 

 

Kern

 

April 20, 2009

 

0209055659

 

 

Lake

 

April 20, 2009

 

2009006060

 

 

Los Angeles

 

April 20, 2009

 

20090566194

 

 

Marin

 

April 22, 2009

 

2009-0020908

 

 

Monterey

 

April 20, 2009

 

2009023416

 

 

San Joaquin

 

April 20, 2009

 

2009-058474

 

 

San Mateo

 

April 20, 2009

 

2009-046311

 

 

Santa Clara

 

April 20, 2009

 

20217148

 

 

Solano

 

April 20, 2009

 

200900029045

 

 

Sonoma

 

April 20, 2009

 

2009035727

 

 

Tulare

 

April 20, 2009

 

2009-0023104

 

 

Ventura

 

April 20, 2009

 

20090420-00061705-0

 

 

Yuba

 

April 20, 2009

 

2009R-005270

 

 

 

E-22

--------------------------------------------------------------------------------



 

Fifty-fourth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119023

 

 

Butte

 

April 21, 2009

 

2009-0013447

 

 

Fresno

 

April 20, 2009

 

2009-0052652

 

 

Glenn

 

April 21, 2009

 

2009-1920

 

 

Kern

 

April 20, 2009

 

0209055660

 

 

Lake

 

April 20, 2009

 

2009006061

 

 

Los Angeles

 

April 20, 2009

 

20090566195

 

 

Marin

 

April 22, 2009

 

2009-0020909

 

 

Monterey

 

April 20, 2009

 

2009023417

 

 

San Joaquin

 

April 20, 2009

 

2009-058475

 

 

San Mateo

 

April 20, 2009

 

2009-046312

 

 

Santa Clara

 

April 20, 2009

 

20217149

 

 

Solano

 

April 20, 2009

 

200900029061

 

 

Sonoma

 

April 20, 2009

 

2009035728

 

 

Tulare

 

April 20, 2009

 

2009-0023105

 

 

Ventura

 

April 20, 2009

 

20090420-00061704-0

 

 

Yuba

 

April 20, 2009

 

2009R-005271

 

 

 

Fifty-fifth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119024

 

 

Butte

 

April 21, 2009

 

2009-0013448

 

 

Fresno

 

April 20, 2009

 

2009-0052653

 

 

Glenn

 

April 21, 2009

 

2009-1921

 

 

Kern

 

April 20, 2009

 

0209055661

 

 

Lake

 

April 20, 2009

 

2009006062

 

 

Los Angeles

 

April 20, 2009

 

20090566196

 

 

Marin

 

April 22, 2009

 

2009-0020910

 

 

Monterey

 

April 20, 2009

 

2009023418

 

 

San Joaquin

 

April 20, 2009

 

2009-058476

 

 

San Mateo

 

April 20, 2009

 

2009-046313

 

 

Santa Clara

 

April 20, 2009

 

20217150

 

 

Solano

 

April 20, 2009

 

200900029064

 

 

Sonoma

 

April 20, 2009

 

2009035729

 

 

Tulare

 

April 20, 2009

 

2009-0023106

 

 

Ventura

 

April 20, 2009

 

20090420-00061703-0

 

 

Yuba

 

April 20, 2009

 

2009R-005272

 

 

 

Fifty-sixth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119025

 

 

Butte

 

April 21, 2009

 

2009-0013449

 

 

Fresno

 

April 20, 2009

 

2009-0052654

 

 

Glenn

 

April 21, 2009

 

2009-1922

 

 

 

E-23

--------------------------------------------------------------------------------



 

Kern

 

April 20, 2009

 

0209055662

 

 

Lake

 

April 20, 2009

 

2009006063

 

 

Los Angeles

 

April 20, 2009

 

20090566197

 

 

Marin

 

April 22, 2009

 

2009-0020911

 

 

Monterey

 

April 20, 2009

 

2009023419

 

 

San Joaquin

 

April 20, 2009

 

2009-058477

 

 

San Mateo

 

April 20, 2009

 

2009-046314

 

 

Santa Clara

 

April 20, 2009

 

20217151

 

 

Solano

 

April 20, 2009

 

200900029063

 

 

Sonoma

 

April 20, 2009

 

2009035730

 

 

Tulare

 

April 20, 2009

 

2009-0023107

 

 

Ventura

 

April 20, 2009

 

20090420-00061702-0

 

 

Yuba

 

April 20, 2009

 

2009R-005273

 

 

 

Fifty-seventh Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

April 22, 2009

 

2009119026

 

 

Butte

 

April 21, 2009

 

2009-0013450

 

 

Fresno

 

April 20, 2009

 

2009-0052655

 

 

Glenn

 

April 21, 2009

 

2009-1923

 

 

Kern

 

April 20, 2009

 

0209055663

 

 

Lake

 

April 20, 2009

 

2009006064

 

 

Los Angeles

 

April 20, 2009

 

20090566198

 

 

Marin

 

April 22, 2009

 

2009-0020912

 

 

Monterey

 

April 20, 2009

 

2009023420

 

 

San Joaquin

 

April 20, 2009

 

2009-058478

 

 

San Mateo

 

April 20, 2009

 

2009-046315

 

 

Santa Clara

 

April 20, 2009

 

20217152

 

 

Solano

 

April 20, 2009

 

200900029062

 

 

Sonoma

 

April 20, 2009

 

2009035731

 

 

Tulare

 

April 20, 2009

 

2009-0023108

 

 

Ventura

 

April 20, 2009

 

20090420-00061701-0

 

 

Yuba

 

April 20, 2009

 

2009R-005274

 

 

 

Fifty-eighth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

November 23, 2010

 

2010346038

 

 

Butte

 

November 23, 2010

 

2010-0040947

 

 

Fresno

 

November 23, 2010

 

2010-0156840

 

 

Glenn

 

November 23, 2010

 

2010-5034

 

 

Kern

 

November 23, 2010

 

0210163117

 

 

Lake

 

November 23, 2010

 

2010017941

 

 

Los Angeles

 

November 23, 2010

 

20101697409

 

 

Marin

 

November 23, 2010

 

2010-0060238

 

 

Monterey

 

November 23, 2010

 

2010069169

 

 

San Joaquin

 

November 23, 2010

 

2010-151817

 

 

San Mateo

 

November 23, 2010

 

2010-142282

 

 

Santa Clara

 

November 29, 2010

 

20977239

 

 

Solano

 

November 23, 2010

 

201000109991

 

 

 

E-24

--------------------------------------------------------------------------------



 

Sonoma

 

November 23, 2010

 

2010106404

 

 

Tulare

 

November 23, 2010

 

2010-0075330

 

 

Ventura

 

November 23, 2010

 

20101123-00182795-0

 

 

Yuba

 

November 23, 2010

 

2010R-014697

 

 

 

Fifty-ninth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

October 15, 2015

 

2015279273

 

 

Butte

 

October 15, 2015

 

2015-0037754

 

 

Fresno

 

October 15, 2015

 

2015-0133669-00

 

 

Glenn

 

October 15, 2015

 

2015-4574

 

 

Kern

 

October 15, 2015

 

000215145138

 

 

Lake

 

October 16, 2015

 

2015013611

 

 

Los Angeles

 

October 15, 2015

 

20151270767

 

 

Marin

 

November 6, 2015

 

2015-0052742

 

 

Monterey

 

October 28, 2015

 

2015062248

 

 

San Joaquin

 

October 15, 2015

 

2015-124229

 

 

San Mateo

 

October 15, 2015

 

2015-109346

 

 

Santa Clara

 

October 15, 2015

 

23116744

 

 

Solano

 

October 15, 2015

 

201500094603

 

 

Sonoma

 

October 15, 2015

 

2015090043

 

 

Tulare

 

October 15, 2015

 

2015-0062116

 

 

Ventura

 

October 15, 2015

 

20151015-00153061-0

 

 

Yuba

 

October 15, 2015

 

2015-012533

 

 

 

Sixtieth Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

March 16, 2016

 

2016063581

 

 

Butte

 

March 16, 2016

 

2016-0009912

 

 

Fresno

 

March 16, 2016

 

2016-0033119-00

 

 

Glenn

 

March 16, 2016

 

2016-1056

 

 

Kern

 

March 16, 2016

 

0216032356

 

 

Lake

 

March 24, 2016

 

2016003595

 

 

Los Angeles

 

March 24, 2016

 

20160325694

 

 

Marin

 

March 24, 2016

 

2016-0012237

 

 

Monterey

 

March 24, 2016

 

2016015168

 

 

San Joaquin

 

March 24, 2016

 

2016-033300

 

 

San Mateo

 

March 24, 2016

 

2016-026192

 

 

Santa Clara

 

March 24, 2016

 

23253981

 

 

Solano

 

March 24, 2016

 

201600023269

 

 

Sonoma

 

March 24, 2016

 

2016026350

 

 

Tulare

 

March 24, 2016

 

2016-0015981

 

 

Ventura

 

March 24, 2016

 

20160324-00039701-0

 

 

Yuba

 

March 24, 2016

 

2016-003372

 

 

 

E-25

--------------------------------------------------------------------------------



 

Sixty-first Supplemental Indenture

 

County or
City and County

 

Date of Recordation

 

Book and Page
Document No.

 

 

Alameda

 

September 20, 2018

 

2018183897

 

 

Butte

 

September 21, 2018

 

2018-0032709

 

 

Fresno

 

September 20, 2018

 

2018-0115338

 

 

Glenn

 

September 20, 2018

 

2018-3788

 

 

Kern

 

September 20, 2018

 

218124147

 

 

Lake

 

October 9, 2018

 

2018012937

 

 

Los Angeles

 

September 20, 2018

 

20180967205

 

 

Marin

 

September 20, 2018

 

20180033309

 

 

Monterey

 

October 5, 2018

 

2018044529

 

 

San Joaquin

 

September 21, 2018

 

2018105521

 

 

San Mateo

 

September 20, 2018

 

2018-073742

 

 

Santa Clara

 

September 24, 2018

 

24029689

 

 

Solano

 

September 20, 2018

 

201800064338

 

 

Sonoma

 

September 20, 2018

 

2018066353

 

 

Tulare

 

September 20, 2018

 

2018-0052003

 

 

Ventura

 

September 20, 2018

 

20180920-00107550-0

 

 

Yuba

 

September 20, 2018

 

2018011780

 

 

 

E-26

--------------------------------------------------------------------------------